--------------------------------------------------------------------------------

MASTER AGREEMENT CONCERNING LEASE
AND OPTION FOR PURCHASE AND SALE
OF MINING PROPERTIES
(Mining Claims, Montrose County, Colorado)

          This Master Agreement for Lease and Option for Purchase and Sale of
Mining Properties (“Agreement”), is made effective as of the 28th day of
December, 2007 (the “Effective Date”), by and between

American Nuclear Fuels (Colorado) LLC, a Colorado limited liability company,
whose address is 6 Cherry Lane Drive, Cherry Hills Village, Colorado 80113-4210
(“ANF”); and

Yellowcake Mining, Inc., a Nevada corporation, whose mailing address is Suite
300 – Guinness Tower, 1055 West Hastings Street, Vancouver, BC, Canada V6E 2E9
(“YCKM”).

Recitals

          A.      This Agreement provides for six related Lease and Option
Agreements for Purchase and Sale of Mining Properties to be entered into as of
the date hereof between YCKM and each of Beck Mining Enterprises LLC (“Beck
Mining”), Beckworth Corporation (“Beckworth”), Bedrock Development Corp.
(“Bedrock”), Eagle Venture Group LLC (“Eagle Venture”), Bruce L. Beck,
individually (“Beck”) and Energy Venture LLC and Uravan Land and Cattle LLC,
jointly (“EV and ULC”) (collectively referred to herein as the “Claimholders”),
granting YCKM leases with an option to purchase the Claimholders’ right, title
and interest in and to the unpatented mining claims described on Schedule A to
this Agreement (the “Mining Properties”).

          B.      The Claimholders granted to ANF rights to lease with an option
to purchase the Mining Properties. ANF and YCKM subsequently entered into a
Letter of Intent dated October 3, 2007, as amended on November 12, 2007,
regarding the proposed acquisition by YCKM of ANF’s rights related to the
Claimholder Properties as well as a lease and an option to purchase the
Claimholder Properties (the “Master LOI”).

          C.      Pursuant to the Master LOI, YCKM made certain advances and
payments to ANF in consideration of the agreement of ANF not to market the
Mining Properties until after December 15, 2007, and the same agreement from
each of the Claimholders. ANF distributed such amounts among the Claimholders as
set forth in Schedule I hereof.

          D.      Pursuant to the Master LOI, ANF has transferred to YCKM its
rights with respect to the lease and option to purchase the Mining Properties,
and YCKM and ANF have agreed to enter into this Agreement for purposes of
facilitating the grant of the leases and option to purchase the Mining
Properties to YCKM and setting forth the respective rights and obligations of
the parties with respect thereto.

AGREEMENT

4833-0151-4496\7
CW1597438.1

--------------------------------------------------------------------------------

          NOW, THEREFORE, for and in consideration of Ten Dollars, the premises
to this Agreement, the mutual covenants contained herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
expressly acknowledged, the parties agree as follows:

ARTICLE I
Definition and Interpretation

                         1.1.      “Agreement” shall have the meaning set forth
in the introductory paragraph

                         1.2.      “ANF” shall have the meaning set forth in the
introductory paragraph.

                         1.3.      “ANF Distributee(s)” shall have the meaning
set forth in Section 3.3(a) .

                         1.4.      “Annual Estimate of Indicated Mineral
Resources” shall have the meaning set forth in Schedule E.

                         1.5.      “Assessment Engineer” shall have the meaning
set forth in Schedule E.

                         1.6.      “Average V2O5 Price”shall have the meaning
set forth in Schedule E.

                         1.7.      “BLM” means the Bureau of Land Management.

                         1.8.      “Business Day” shall mean a day (other than a
Saturday) on which banks are open for business in Wyoming and Colorado.

                         1.9.      “Cash Payment” shall mean each amount due to
ANF in US Dollars pursuant to Sections 3.1(a) and (b) as set forth on Schedules
B and C and each amount due to ANF in US Dollars pursuant to Section 3.1(c) as
calculated in accordance with Schedule E.

                         1.10.      “CIM” means the Canadian Institute of Mining
and Metallurgy and Petroleum.

                         1.11.      “CIM Definition Standards” shall have the
meaning set forth in Schedule E.

                         1.12.      “Claimholders” shall have the meaning set
forth in the introductory paragraph.

                         1.13.      “Data” shall have the meaning set forth in
Section 6.5(a) .

                         1.14.      “Defective Claim” shall have the meaning set
forth in Section 3.6.

                         1.15.      “Effective Date” shall have the meaning set
forth in the introductory paragraph.

                         1.16.      “Escrow Agent” shall have the meaning set
forth in Section 7.1(a) .

                         1.17.      “Escrow Instructions” shall have the meaning
set forth in Section 7.1(a) .

                         1.18.      “Institute” shall have the meaning set forth
in Section 12.1.

Page 2

--------------------------------------------------------------------------------

                         1.19.      “Laws” means all applicable United States
federal, state of Colorado or local statutes, rules, codes, regulations,
by-laws, interpretations, ordinances, judgments or orders enacted, promulgated,
implemented, and/or issued by, any federal, state or local government entity.

                         1.20.      “Lease and Option Agreement” shall have the
meaning set forth in Section 2.1.

                         1.21.      “Lease Closing” shall mean the closing of
the grant by the Claimholders to YCKM of leases and options to purchase the
Mining Properties pursuant to the Lease and Option Agreements.

                         1.22.      “Lease Closing Date” shall mean the date of
the Lease Closing, which shall be December 28, 2007 or such later date as may be
agreed among the Claimholders, YCKM and ANF.

                         1.23.      “Lease Payment Date” shall mean March 31,
2008, June 15, 2008, December 15, 2008, and each subsequent December 15 during
the Lease Term (or if any such date falls on a day that is not a Business Day,
the next following Business Day).

                         1.24.      “Lease Term” shall mean the term of the
lease of the Mineral Properties to YCKM granted pursuant to the Lease and Option
Agreements commencing on the Lease Closing Date and terminating on the earlier
of the Option Closing Date or December 14, 2013, unless sooner surrendered or
otherwise terminated.

                         1.25.      “Master LOI” shall have the meaning set
forth in the Recitals.

                         1.26.      “Minerals” shall have the meaning set forth
in Schedule H hereof

                         1.27.      “Mining Deed” shall have the meaning set
forth in Section 7.1(b) .

                         1.28.      “Mining Properties” shall have the meaning
set forth in the Recitals.

                         1.29.      “Option” shall mean the option of YCKM to
purchase the Mining Properties as set forth in each of the Lease and Option
Agreements.

                         1.30.      “Option Closing Date” shall mean the date
the Escrow Agent shall deliver to YCKM the Mining Deeds following YCKM’s
exercise of the Option pursuant to the Lease and Option Agreements.

                         1.31.      “Option Exercise Period” shall mean the
period commencing on the day following each Supplemental Payment Date and
terminating thirty (30) days prior to the next Lease Payment Date or the end of
the Lease Term, whichever is earlier, during each year of the Lease Term,
commencing in 2009.

                         1.32.      “Pounds” means avoirdupois pounds.

                         1.33.      “Property Maintenance Costs” shall have the
meaning set forth in Section 4.1(a) .

Page 3

--------------------------------------------------------------------------------

                         1.34.      “Qualified Expenditures” shall have the
meaning set forth in Section 5.1(b) of each of the Lease and Option Agreements.

                         1.35.      “Royalty” shall have the meaning set forth
in Section 3.5(b) .

                         1.36.      “Royalty Deed” shall have the meaning set
forth in Section 3.5.

                         1.37.      “Shares” shall mean shares of common stock
of YCKM.

                         1.38.      “Supplemental Payment” shall be the amount
in US Dollars designated as such and calculated in accordance with Schedule E in
respect of each Supplemental Payment Date.

                         1.39.      “Supplemental Payment Date” shall mean
September 30, 2008 and each subsequent September 30 during the Lease Term (or if
any such date falls on a day that is not a Business Day, the next following
Business Day).

                         1.40.      “Transfer Documents” shall have the meaning
set forth in Section 7.1(b) .

                         1.41.      “Work Commitment” shall have the meaning set
forth in Section 5.1

                         1.42.      “Work Program Period” shall mean the period
commencing on the Lease Closing Date and terminating on August 31, 2008, and
each subsequent one year period commencing on September 1 and terminating on the
next August 31 during the Lease Term.

                         1.43.      “YCKM” shall have the meaning set forth in
the introductory paragraph.

ARTICLE II
Lease and Option Agreements

                         2.1.      Lease and Option Agreements. On the Lease
Closing Date, ANF will ensure that each Claimholder executes and delivers to
YCKM the Lease and Option for Purchase and Sale of Mining Properties in the form
(except as may be otherwise agreed among ANF, such Claimholder and YCKM) set
forth following the name of the Claimholder in Schedule F hereof (the “Lease and
Option Agreement”), and all such other documents as may be required to be
executed and delivered by such Claimholder pursuant to the Lease and Option
Agreement on the Lease Closing Date. Execution and delivery of a Lease and
Option Agreement by each of the Claimholders shall be a condition precedent to
the obligations of YCKM under this Agreement.

                         2.2.      Lease and Option Payments. Pursuant to the
terms and conditions of each Lease and Option Agreement, YCKM is required upon
each of several specified dates or events to make various payments and issue
various amounts of Shares to the Claimholders. YCKM hereby confirms and
recognizes its obligation to make such payments and issue such Shares
(collectively, the “Claimholders’ Consideration”) pursuant to each Lease and
Option Agreement.

Page 4

--------------------------------------------------------------------------------

ARTICLE III
Consideration

                         3.1.      Consideration during the Lease Term. In
addition to payment of the Claimholders’ Consideration, YCKM agrees and
covenants that:

                         (a) On the Lease Closing Date YCKM shall (i) pay to ANF
the Cash Payment set forth as the amount due to ANF on such date in Schedule B
hereof and (ii) issue to the ANF Distributees in accordance with Section 3.3
hereof the number of Shares set forth as shares due to ANF on such date in
Schedule B hereof.

                         (b) On each Lease Payment Date, YCKM shall (i) pay to
the ANF Distributees in accordance with Section 3.3 hereof the amount of the
Cash Payment set forth as the amount due to ANF on such date in Schedule B
hereof and (ii) issue to the ANF Distributees in accordance with Section 3.3
hereof the number of Shares set forth as shares due to ANF on such date in
Schedule B hereof.

                         (c) On each Supplemental Payment Date, YCKM shall pay
to the ANF Distributees in accordance with Section 3.3 hereof the amount of the
Supplemental Payment calculated in accordance with Schedule E hereof.

                         3.2.      Consideration upon Exercise of Option. In the
event YCKM exercises the Option in accordance with the Lease and Option
Agreements, YCKM shall (i) pay to the ANF Distributees in accordance with
Section 3.3 hereof during the Option Exercise Period the amount of the Cash
Payment set forth as the amount due to ANF in Schedule C hereof with respect to
the year of the Option Exercise Period during which the Option is exercised and
(ii) issue to the ANF Distributees in accordance with Section 3.3 hereof the
number of Shares set forth as shares due to ANF in Schedule C hereof with
respect to the year of the Option Exercise Period during which the Option is
exercised.

                         3.3.      Distribution of ANF Payments and Shares.

                         (a) With the exception of the amount of the Cash
Payment due to ANF on the Lease Closing Date, which shall be payable directly to
ANF, YCKM shall pay the amount of the Cash Payments, and shall issue the Shares,
due to ANF, to the members and designees of ANF set forth on Schedule D (“ANF
Distributees”) in accordance with each ANF Distributee’s respective percentage
interest in ANF (as set out in Schedule D) for the benefit of ANF, provided,
however, that ANF shall indemnify and hold YCKM harmless from any claim, cause
of action, damages, and costs arising out of or relating to the making of any
Cash Payments or issuance of the Shares to the ANF Distributees, and ANF shall
cause each ANF Distributee, at the option of YCKM, to execute such receipts and
disclosure documents as YCKM or its counsel reasonably deem necessary or
required as a condition to receiving a Cash Payment or Shares. YCKM’s making of
Cash Payments and issuance of the Shares to the ANF Distributees shall
constitute prima facie evidence of payment of the Cash Payments and issuance of
the Shares due to ANF as required by this Article III.

                         (b) Nothing in Schedule D shall expand or modify YCKM’s
obligations to ANF hereunder. YCKM shall have no obligation to make a Cash
Payment and shall have no obligation to issue Shares to any party not designated
as an ANF Distributee on Schedule D; provided, however, that in the event of any
transfer of rights to receive Cash Payments or Shares that meets the

Page 5

--------------------------------------------------------------------------------

requirements of Article X, YCKM shall have no obligation to recognize the
transferee of an ANF Distributee’s rights until YCKM has received certified
copies of all legal documents effectuating such transfer reasonably acceptable
to YCKM, the transferee ratifies in writing the terms of this Agreement and
executes such receipts and disclosure documents as YCKM its legal counsel
reasonably deem necessary or required as a condition to receiving a Cash Payment
or Shares and regulatory approval is obtained for the issuance of Shares to such
transferee where such regulatory approval is required.

                         (c) Nothing in this Agreement shall, nor shall it be
construed to, create or grant any enforceable right, claim or remedy in the ANF
Distributees, and all such rights, claims and remedies are expressly reserved to
ANF. To the extent the ANF Distributees are deemed to be third party
beneficiaries under this Agreement, ANF shall indemnify and hold YCKM harmless
from all claims, costs and liabilities arising out of a claim by an ANF
Distributee.

                         3.4.      Shares.

                         (a) The Shares shall be subject to resale restrictions
which are required to be imposed on the Shares issued to the ANF Distributees
hereunder, pursuant to applicable securities laws, including the rules and
policies of any stock exchange upon which YCKM may be listed at the time and any
applicable resale restrictions imposed by the U.S. Securities and Exchange
Commission or under state securities laws.

                         (b) Each ANF Distributee entitled to Shares under this
Agreement shall execute and deliver to YCKM a “Shareholder Questionnaire” in the
form attached hereto as Schedule G in connection with the issuance of such
Shares and agrees to YCKM filing certain personal information about the ANF
Distributees with any stock exchange upon which YCKM may be listed at the time
and applicable securities regulators as required by applicable securities laws
and policies and the rules and policies of any such exchange. YCKM shall be
entitled to reserve from issuance any Shares issuable to any ANF Distributee
under this Agreement pending delivery of an executed Shareholder Questionnaire
by such ANF Distributee.

                         3.5.      Royalty.

                         (a) ANF acknowledges and represents that each of the
Claimholders has entered into a royalty deed in favor of ANF (the “Royalty
Deeds”), and that each of the Royalty Deeds is in the form attached as Schedule
H hereto.

                         (b) YCKM hereby acknowledges and expressly assumes the
burden of a royalty (the “Royalty”) granted pursuant to and on the terms and
conditions of each Royalty Deed. The Royalty with respect to each of the Mining
Properties shall become payable in accordance with the terms of the applicable
Royalty Deed. YCKM shall pay the amount of the Royalty owing from time to time
to ANF to the ANF Distributees, in accordance with each ANF Distributee’s
respective percentage interest in ANF, as set out in Schedule D. ANF reserves
the right to transfer, and nothing herein shall be construed in any manner to
restrict the right of ANF to transfer, all or any portion of its interest in the
Royalty to any one or more affiliated parties or third persons.

                         3.6.      Option to Terminate or Exclude Defective
Claims prior to the First Lease Payment Date. During the period between the
Effective Date and the First Lease Payment Date (March 31, 2008), YCKM shall use
reasonable diligence to investigate whether there exists any defect

Page 6

--------------------------------------------------------------------------------

or competing rights of any third party to any of the mining claims included
among the Mining Properties. YCKM’s investigation shall include an examination
of public records relating to the Mining Properties as of not less than 90 days
following the relevant filing dates of the Mining Properties as well as an
on-site examination of each of the claims included within the Mining Properties.
ANF shall provide reasonable cooperation and assistance to YCKM in its
investigation, as reasonably requested by YCKM, including assistance locating
the Mining Properties in the course of YCKM’s on-site examination. If as of the
First Lease Payment Date, YCKM’s investigation has revealed that one or more of
the mining claims included within the Mining Properties is subject to an
incurable or potentially incurable defect in title or to valid or potentially
valid competing rights of a third party (each, a “Defective Claim”), then YCKM
has the following options under each of the Lease and Option Agreements:

> >                                              i.      YCKM may elect, by
> > delivery of written notice to the relevant Lessor and ANF on or prior to the
> > First Lease Payment Date, to exclude from the relevant Lease and Option
> > Agreement any Defective Claim, provided that YCKM may not elect to exclude
> > more than 80% of the mining claims included under any one Lease and Option
> > Agreement;
> > 
> >                                              ii.      YCKM may elect, by
> > delivery of written notice to the Lessor and ANF on or prior to the First
> > Lease Payment Date, to terminate the relevant Lease and Option Agreement.

If YCKM elects to exclude any Defective Claims from one or more Lease and Option
Agreements as described in this Section 3.6 or to terminate any Lease and Option
Agreement(s) as described in this Section 3.6, then (i) Defective Claims
excluded from any Lease and Option Agreement shall henceforth be deemed excluded
in their entirety from this Agreement, (ii) all Mining Properties covered by
terminated Lease and Option Agreements shall henceforth be deemed excluded in
their entirety from this Agreement, (iii) all payments and issues of Shares to
ANF pursuant to Sections 3.1(a), 3.1(b) and 3.2 shall be reduced by the
percentage that the sum of the number of Defective Claims excluded from all the
Lease and Option Agreements and the number of Mining Properties covered by
terminated Lease and Option Agreements bears to the total number of mining
claims included within the Mining Properties (the reduction in the amounts due
and numbers of Shares issuable with respect to the First Lease Payment Date
being applied against the amounts due and numbers of Shares issuable with
respect to the Second Lease Payment Date, and, if necessary, subsequent Lease
Payment Dates), (iv) YCKM shall make no claim against Lessor or ANF in the event
that YCKM suffers any loss arising from the exclusion of such Defective Claims
from this Agreement and the Lease and Option Agreements, and (v) notwithstanding
anything to the contrary herein, neither ANF nor YCKM shall have any further
liability to the other in respect of such Defective Claims and terminated Lease
and Option Agreements. In the event that YCKM elects to terminate all of the
Lease and Option Agreements as described in this Section 3.6, ANF shall promptly
(i) repay to YCKM the amount paid to ANF on the Effective Date and (ii) reassign
to YCKM the number of Shares issued to ANF on the Effective Date. Thereafter,
this Agreement shall be terminated and notwithstanding anything to the contrary
herein, neither ANF nor YCKM shall have any further liability to the other
whatsoever. In no event shall ANF have any obligation to repay any amount paid
or advanced to ANF and/or the Claimholders by YCKM prior to the Effective Date,
and ANF shall be entitled to retain all such amounts distributed to ANF
notwithstanding termination of this Agreement or one or more of the Lease and
Option Agreements. If YCKM makes no election as described in this Section 3.6
either to

Page 7

--------------------------------------------------------------------------------

exclude Defective Claims from any Lease and Option Agreement or to terminate any
Lease and Option Agreement, then this Agreement shall remain in full force and
effect and YCKM (i) shall be deemed to have accepted and consented to any defect
in Lessor’s title to any Defective Claims that remain subject to the Lease and
Option Agreements known to YCKM on or prior to the First Lease Payment Date,
(ii) shall, upon exercise of the Option, take title to any such Defective Claims
subject to any such defects, and (iii) shall make no claim against any
Claimholder or ANF in the event that YCKM suffers any loss arising from such
defects.

ARTICLE IV
Protection of Mining Properties

                         4.1.      Property Maintenance.

                         (a) YCKM shall (i) pay all taxes levied or assessed
against the Mining Properties and due during the Lease Term, and (ii) pay and
perform all applicable fees and work requirements to hold the unpatented mining
claims included in the Mining Properties and file and/or record in the
applicable office(s) all evidence of such payments as is required by Law (the
cost of which is referred to herein as “Property Maintenance Costs”) not less
than forty-five (45) days prior to the date such obligations become due. YCKM
shall provide ANF evidence of payment and performance of the Property
Maintenance Costs as incurred and paid. Property Maintenance Costs shall
constitute Qualified Expenditures.

                         (b) Upon abandonment of the Mining Properties, or
termination by YCKM of this Agreement, YCKM shall remain liable for any Property
Maintenance Costs that are due and payable within sixty (60) days or less
following the date of abandonment or termination.

                         4.2.      Amendments, Relocations and Patents. During
the term of this Agreement YCKM shall have the right (but not the obligation)
acting in good faith and in a prudent manner to amend or relocate any or all of
the unpatented mining claims included in the Mining Properties, to locate placer
claims on ground theretofore covered by lode claims and vice versa, to locate
mill sites on ground theretofore covered by mining claims and vice versa, and to
locate any fractions existing on the Effective Date or resulting from the
location, amendment, or relocation of mining claims or mill sites. All such
locations, amendments, or relocations shall be made in the name of the relevant
Claimholders. All expenses authorized by YCKM in connection with the locating,
amending, or relocating mining claims or mill sites shall be borne by YCKM and
shall constitute Qualified Expenditures for purposes of YCKM’s Work Commitment.
The rights of YCKM under this Agreement shall extend to all such locations,
amended locations, and relocations of the mining claims and mill sites, and the
Royalty shall extend to all such locations. At the request of ANF or the
relevant Claimholders, YCKM shall execute and record any documents necessary to
clarify and confirm the interests of the Claimholders and ANF in the new,
amended or relocated mining or mill site claims.

                         4.3.      Change in Federal Mining Law. If the United
States establishes a leasing system or other system of tenure for lands or
minerals now subject to location under the mining laws, and if the new system
gives the Claimholders an election to acquire rights under the new system in
exchange for or in modification of the Claimholders’ existing rights, upon prior
written consent of the Claimholders pursuant to the Lease and Option Agreements,
YCKM may make the election in the name of the relevant Claimholders with respect
to any or all of the unpatented claims included in the

Page 8

--------------------------------------------------------------------------------

Mining Properties. Thereafter, during the term of this Agreement YCKM shall pay
all royalties, rentals, bonuses, fees, and other amounts required by the new
system, but YCKM shall be entitled to credit all such payments as Qualified
Expenditures.

ARTICLE V
Work Commitment

                         5.1.      Work Commitment. During each Work Program
Period, YCKM shall make Qualified Expenditures on or for the benefit of the
Mining Properties in the amounts set forth in Section 5.1 of each of Lease and
Option Agreements (each of which Sections are hereby incorporated by reference),
but in no event less than the minimal amount necessary to maintain and preserve
each and all of the unpatented mining claims included within the Mining
Properties under all applicable Laws (the “Work Commitment”). The Work
Commitment shall include, but shall not be limited to, the making of all
Qualified Expenditures reasonably required to complete the Annual Assessment of
Indicated Mineral Resources referred to in Schedule E hereof. Exploration
activities undertaken on the Mining Properties pursuant to the Work Commitment
shall be undertaken in a manner consistent with the Exploration Best Practices
Guidelines adopted by the CIM on August 20, 2000
(http://www.cim.org/definitions/explorationBESTPRACTICE.pdf).

                         5.2.      Reporting and Audits.

                         (a) YCKM shall furnish ANF within 20 days following the
end of each Work Program Period a report itemizing and detailing all Qualified
Expenditures incurred by or for the benefit of YCKM and deemed by YCKM to
qualify as such for the purposes of this Agreement. ANF shall be conclusively
deemed to have accepted YCKM’s determination that such Qualified Expenditures
satisfy the terms and conditions of this Agreement unless ANF shall have made
written exception within thirty (30) days after receipt by ANF of YCKM’s
statement of Qualified Expenditures.

                         (b) ANF at ANF’s sole cost and expense and at such time
reasonably acceptable to YCKM, shall have the right to conduct an audit of
background records maintained by YCKM relating to the Qualified Expenditures for
each Work Program Period.

                         5.3.      Termination of Obligation upon Exercise of
Option. Upon termination of this Agreement by exercise of the Option, YCKM shall
not be required to complete any Qualified Expenditures, the obligation for which
has not yet matured; except that, for so long as the Mining Properties remain
unpatented mining claims, and unless YCKM has abandoned such Mining Properties
in compliance with Section 8.3 hereof, YCKM covenants and agrees, following such
termination, to pay and perform, in a timely manner, all work upon the Mining
Properties as is necessary to maintain the Mining Properties under all
applicable Laws.

ARTICLE VI
Operations

                         6.1.      Operations.

Page 9

--------------------------------------------------------------------------------

                         (a) YCKM shall conduct all operations on the Mining
Properties in a good and workmanlike manner and in accordance with accepted
mining practice and all Laws, including, but not limited to, all Laws regarding
reclamation of the Mining Properties. Without in any manner limiting the
generality of the foregoing, YCKM shall post and provide all and any mined land
reclamation performance bonds required in order to commence operations upon the
Mining Properties. All decisions with respect to exploration and development of
the Mining Properties, including all decisions regarding the commencement,
suspension, resumption, or termination of any operations, shall be made by YCKM
in its sole discretion. There are no covenants or agreements regarding these
matters other than those expressly set forth in this Agreement.

                         (b) If this Agreement is inconsistent with or contrary
to any Law, the Law shall control and this Agreement shall be deemed to be
modified accordingly.

                         (c) YCKM hereby agrees to indemnify and hold ANF
harmless from and against any cost, damage, claim, penalty, fine, liability or
expense (including reasonable attorney's fees) incurred by or claimed against
ANF, directly or indirectly, (i) as a result of YCKM's use or occupancy of the
Mining Properties, (ii) by reason of any failure of YCKM, or its partners,
officers, agents or employees, to perform its obligations under this Agreement,
or (iii) otherwise as a result of YCKM’s fault or negligence.

                         (d) ANF hereby agrees to indemnify and hold YCKM
harmless from and against any cost, damage, claim, penalty, fine, liability or
expense (including reasonable attorney's fees) incurred by or claimed against
YCKM, directly or indirectly, (i) as a result of ANF's use or occupancy of the
Mining Properties, (ii) by reason of any failure of ANF, or its partners,
officers, agents or employees, to perform its obligations under this Agreement
(subject to Section 9.1(b), or (iii) otherwise as a result of the ANF’s fault or
negligence.

                         (e) This Section 6.1 shall survive termination of this
Agreement for so long as YCKM has not abandoned such Mining Properties in
compliance with Section 8.3 hereof.

                         6.2.      No Implied Covenants. No covenants or
conditions relating to the exploration, development, mining, or related
operations on or in connection with the Mining Properties, or the timing
thereof, other than those expressly provided in this Agreement, shall be
implied.

                         6.3.      Protection From Liens and Damages. YCKM shall
keep the Mining Properties free of liens for labor performed, materials,
equipment or merchandise furnished for use in the Mining Properties under this
Agreement.

                         6.4.      Inspection.

                         (a) ANF or ANF’s authorized representative, at its sole
risk and expense, may enter upon the Mining Properties at any reasonable time
for the purpose of inspection, but shall enter at ANF’s own risk and so as not
to hinder unreasonably the operations of YCKM.

                         (b) ANF or ANF’s authorized representative may, at any
reasonable time and at its sole expense, inspect any records pertinent and
necessary for the purpose of substantiating the compliance of YCKM with the
provisions of this Agreement and the Royalty.

Page 10

--------------------------------------------------------------------------------

                         (c) This Section 6.4 shall survive termination of this
Agreement for so long as YCKM has not abandoned such Mining Properties in
compliance with Section 8.3 hereof.

                         6.5.      Data.

                         (a) Prior to, or as soon as practicable following, the
Lease Closing Date ANF shall deliver to YCKM all drill core, all geological,
geophysical, and engineering data and maps, logs of drill holes, results of
assaying and sampling, and similar data concerning the Mining Properties (or
copies thereof) (“Data”) which are in ANF’s possession or control. Promptly
thereafter, YCKM shall prepare and deliver to ANF an inventory of all Data
delivered to YCKM by ANF and the Claimholders.

                         (b) Upon the expiration, surrender or other termination
of this Agreement (except by exercise of the Option), YCKM shall, within sixty
(60) days after such termination, (i) provide to ANF copies of all drill core
and original data delivered by ANF and Claimholders to YCKM which are then in
YCKM’s possession or control, and (ii) make available for inspection and copying
by ANF all factual geological and geophysical data and maps (not including
interpretive data), logs of drill holes, and results of assaying and sampling
pertaining the Mining Properties which YCKM has produced and/or obtained as a
result of its exploration work under this Agreement and which are then in YCKM’s
possession or control.

                         (c) Neither party makes any representation or warranty
as to the accuracy or interpretation of any such data or information provided to
the other party pursuant to this Agreement, and shall not be liable on account
of any use by the other party or any other person of any such data or
information. YCKM shall not be liable for the loss or destruction of any drill
cores or drill core samples.

                         6.6.      Confidentiality. During the Lease Term, all
information obtained by ANF or ANF’s authorized representatives from YCKM
arising out of YCKM’s activities on the Mining Properties pursuant to this
Agreement shall be kept strictly confidential by ANF and shall not be released
to any third person except upon the prior written consent of YCKM or as required
by any applicable Laws.

ARTICLE VII
Escrow, Exercise of Option and Closing

                         7.1.      Escrow. On or before the Lease Closing Date,
the parties shall complete the following obligations.

                         (a) ANF, the Claimholders and YCKM shall enter into an
escrow incorporating instructions substantially the form attached hereto as
Exhibit 1 (“Escrow Instructions”) and shall take such actions as are necessary
and appropriate to cause the Escrow Instructions to be executed and accepted by
the financial, title or other third party institution selected to act as escrow
agent under the Escrow Instructions (“Escrow Agent”).

                         (b) The Claimholders shall execute, acknowledge and
deliver to the Escrow Agent to be held for the benefit of YCKM, subject to the
terms of the Escrow Instructions, Mining Deeds substantially in the form
attached hereto as Exhibit 2 conveying to YCKM the Mining Properties

Page 11

--------------------------------------------------------------------------------

(“Mining Deed”). The Mining Deed shall be made subject to the royalties reserved
by the Claimholders pursuant to the Lease and Option Agreements. YCKM’s
ownership rights in the Mining Properties shall also remain subject to the
Royalty granted by the Claimholders to ANF and acknowledged by YCKM in Section
3.5 hereof.

                         (c) YCKM shall be liable for and shall pay all fees and
charges of the Escrow Agent.

                         7.2.      Exercise of Option. YCKM may exercise the
Option to purchase the Mining Properties pursuant to the Lease and Option
Agreements only by payment during the Option Exercise Period of the aggregate
amount of all the Cash Payments and the issuance of all the Shares required to
be paid and issued pursuant to Section 3.2 hereof and Section 3.2 of each of the
Lease and Option Agreements, and, in the event that YCKM is then in default of
any of its obligations hereunder or under any of the Lease and Option Agreements
to make Cash Payments and/or issue Shares, by curing any such default during the
Option Exercise Period. The Option shall not be exercisable as to less than all
of the Mining Properties in accordance with this Agreement and each of the Lease
and Option Agreements.

                         7.3.      Closing. Upon the last event constituting
full payment of all Cash Payments and complete issuance of all Shares required
to be paid or issued during the Option Exercise Period in order to exercise the
Option pursuant to this Agreement and the Lease and Option Agreements, YCKM
shall provide concurrent written notice to ANF, the Claimholders and the Escrow
Agent that it has fulfilled all obligations required to be fulfilled in order to
exercise the Option. Provided that the Escrow Agent has not received written
notice from ANF or any Claimholder disputing the validity of YCKM’s exercise of
the Option within ten (10) days of receipt of YCKM’s notice, the Escrow Agent
shall promptly deliver to YCKM the Mining Deeds, and upon such delivery the
Escrow Instructions shall terminate, except for such provisions that
specifically survive. YCKM shall pay all registration charges and transfer fees
properly payable on and in connection with the sale and transfer of the Mining
Properties to YCKM.

                         7.4.      Public Disclosure. ANF hereby consents to the
filing by YCKM of this Agreement as a public document with the United States
Securities and Exchange Commission and the identification of ANF in news
releases and other continuous disclosure documents where required to comply with
YCKM’s public disclosure obligations under the laws of Colorado and the United
States and the policies of any stock exchange upon which YCKM may be listed at
the time.

ARTICLE VIII
Default; Termination and Surrender

                         8.1.      Default.

                         (a) If either party (the “Notifying Party”) believes
the other party (the “Notified Party”) is in breach of this Agreement, the
Notifying Party shall notify the Notified Party and give it the opportunity, as
set forth in this subsection, to cure such breach. If the Notified Party does
not:

                                   i.      cure such breach within thirty (30)
days of the Notified Party’s actual receipt of said notice,

Page 12

--------------------------------------------------------------------------------

                                        ii.      as to breaches that can be
cured, but cannot be cured within thirty (30) days of the Notified Party’s
actual receipt of said notice using reasonable diligence, commence (and notify
the Notifying Party of its commencement) to cure such breach within thirty (30)
days after its actual receipt of notice and thereafter diligently pursue all
steps necessary to cure the breach as expeditiously as is reasonable under the
circumstances and thereafter cure the breach (it being intended in connection
with a breach not susceptible of being cured with due diligence within said
thirty (30) day period that the time within which to cure the same shall be
extended for such period as may be necessary to complete the same with all due
diligence),

                                        iii.      notify the Notifying Party
within thirty (30) days of its actual receipt of notice from the Notifying Party
that it disputes that there has been a breach and submit the dispute for
resolution in accordance with Article 12 hereof within ten days after it so
notifies the Notifying Party;

and if such breach is determined to be of a material nature, then, subject to
the other provisions of this Section, the Notifying Party may terminate this
Lease upon notice to the Notified Party.

                              (b) If the Notified Party contests the existence
of an alleged breach in accordance with Article 12 hereof, then this Agreement
may not be terminated, and shall not terminate, under this Section until the
arbitrators have rendered a final decision. In the event said final decision
holds that the Notified Party was in breach and that such breach was of a
material nature, then this Agreement shall terminate upon thirty (30) days
notice from the Notifying Party if the Notified Party, within the time periods
specified in subsection (a) (with said time periods running from the date of
entry of such final decision) has not: (i) cured such breach, or (ii) as to
breaches that due to their nature cannot be cured within thirty (30) days,
diligently pursued all steps specified in subsection (a).

                              (c) Nothing in this Section shall preclude either
party from seeking equitable remedies to protect their interests hereunder.

                              (d) Unless otherwise expressly provided herein,
termination of this Agreement under this Section shall be without prejudice to
any other rights or remedies to which the parties may be entitled, including the
right to damages.

                         8.2.      Termination and Surrender.

                         (a) This Agreement: (i) shall terminate automatically
upon termination of any of the Lease and Option Agreements (other than upon
termination of one or more Lease and Option Agreements on or prior to the First
Lease Payment Date at the election of YCKM on account of the discovery of
Defective Claims), (ii) may be terminated by written notice of the
non-defaulting party in the event that the other party is in default pursuant to
Section 8.1 hereof, (iii) may be terminated by mutual agreement of the parties,
and (iv) shall terminate automatically on the Option Closing Date in the event
of YCKM’s exercise of the Option.

                         (b) Upon termination of this Agreement, by default or
otherwise, all rights, liabilities, and obligations of YCKM under this Agreement
shall terminate except as expressly provided herein. For the avoidance of doubt,
termination of this Agreement shall not terminate the obligations of YCKM under
the royalties reserved by the Claimholders pursuant to the Lease and Option
Agreements

Page 13

--------------------------------------------------------------------------------

and the Royalty granted by the Claimholders to ANF and acknowledged by YCKM in
Section 3.5 hereof.

                         (c) In the event of any controversy, the parties may,
by mutual agreement, continue operations under this Agreement and YCKM shall
make the payments provided for in this Agreement notwithstanding the existence
of the controversy. Upon the resolution of the controversy, such payments or
restitutions shall be made as required by the terms of the decision of the court
or arbitrators, or otherwise.

                         (d) Upon termination of this Agreement prior to
exercise of the Option, the Escrow Instructions shall terminate and the Mining
Deeds shall be returned to the Claimholders.

                         8.3.      Reassignment. If at any time following
exercise of the Option by YCKM, YCKM intends to abandon any portion of the
Mining Properties, YCKM shall send to ANF and the Claimholder(s) that previously
owned such portion of the Mining Properties thirty (30) days prior written
notice of YCKM’s intention to abandon along with a description of the Mining
Properties to be abandoned. Commencing on the effective date of notice from YCKM
of its intention to abandon such portion of the Mining Properties, the
Claimholder(s) that previously owned such portion of the Mining Properties shall
have fifteen (15) days in which to notify YCKM that it or they wish to reacquire
that portion of the Mining Properties that YCKM is abandoning. Following the
initial fifteen day period, if Claimholder(s) have not notified YCKM that they
wish to reacquire any portion of the Mining Properties, YCKM shall send notice
to ANF and ANF shall have an additional fifteen day period from the effective
date of YCKM’s notice to notify YCKM that ANF wishes to acquire such portion of
the Mining Properties. YCKM shall take all reasonable steps to facilitate the
acquisition by Claimholder(s) and/or ANF any such portion of the Mining
Properties for no additional consideration. If Claimholders and/or ANF reacquire
any portion of the Mining Properties, as to that property so reacquired, all
obligations of YCKM shall be terminated except for YCKM’s obligations under
Section 4.1(b), and Section 6.5(b) relating to Data. If Claimholders and ANF
fail to notify YCKM within the required periods, YCKM shall have the right to
abandon such portion of the Mining Properties and YCKM’s obligations as to that
portion of the abandoned Mining Properties shall cease, excepting the obligation
to perform any and all mined land reclamation required with respect to such
abandoned Mining Properties.

ARTICLE IX
Representations and Warranties

                         9.1.      ANF’s Representations and Warranties. ANF
represents and warrants to YCKM that:

                         (a) ANF has full power and absolute authority and
capacity to enter into this Agreement and to carry out the transactions
contemplated hereby except where regulatory approval or the consent and/or
agreement of another party, including the Claimholders, is required. ANF has
obtained all authorizations for the execution, delivery and performance of this
Agreement and such execution, delivery and performance and the consummation of
the transactions herein contemplated will not conflict with, or accelerate the
performance required by or result in any breach of any covenants or agreements
contained in or constitute a default under, or result in the creation of any
encumbrance, lien or charge under the provisions of its organizational documents
or any members’ or managers’

Page 14

--------------------------------------------------------------------------------

resolution, indenture, agreement or other instrument whatsoever to which it is a
party or by which it is bound or to which it may be subject and will not
contravene any applicable Laws.

                         (b) By entering into this Agreement, ANF represents its
understanding, and covenants to exercise its best efforts to ensure, that the
Lease Closing shall occur in the manner contemplated hereby and that each of the
Claimholders will execute and deliver the instruments and documents required to
be executed and delivered by such Claimholder; provided that, in the event such
were not to occur, the parties recognize and agree that ANF shall have no
liability therefore, except the responsibility to return to YCKM any amount
previously paid by YCKM to ANF and/or the Claimholders in anticipation of the
performance of the Claimholders.

                         (c) There is no contract, option or any other right of
another party binding upon ANF to option, sell, transfer, assign, pledge,
charge, mortgage, explore or in any other way option, dispose of or encumber all
or part of the Mining Properties or any portion thereof or interest therein
other than pursuant to the provisions of the Lease and Option Agreements and
this Agreement.

                         (d) There are no suits, actions, or other legal,
administrative, arbitration, mediation, or other proceedings (“Proceedings”) to
which ANF is a party or by which it would be bound, and it has not received any
threat of assertion of any Proceeding against it or against any third party that
could affect ANF’s compliance with the terms hereof. If any Proceeding is
threatened or commenced with respect to the Mining Properties during the Lease
Term, ANF shall promptly notify YCKM.

                         9.2.      YCKM’s Representations and Warranties. YCKM
represents and warrants to ANF that:

                         (a) It is a company duly incorporated and validly
subsisting and is in good standing under the laws of the jurisdiction of its
incorporation.

                         (b) It has full power and absolute authority and
capacity to enter into this Agreement and to carry out the transactions
contemplated hereby except where regulatory approval is required.

                         (c) It has duly obtained all corporate authorizations
for the execution, delivery and performance of this Agreement and such
execution, delivery and performance and the consummation of the transactions
herein contemplated will not conflict with, or accelerate the performance
required by or result in any breach of any covenants or agreements contained in
or constitute a default under, or result in the creation of any encumbrance,
lien or charge under the provisions of its constituting documents or any
shareholders' or directors' resolution, indenture, agreement or other instrument
whatsoever to which it is a party or by which it is bound or to which it may be
subject and will not contravene any applicable Law.

                         (d) There are no suits, actions, or other legal,
administrative, arbitration, mediation, or other proceedings (“Proceedings”) to
which YCKM is a party or by which it would be bound, and it has not received any
threat of assertion of any Proceeding against it or against any third party that
could affect its compliance with the terms hereof. If any Proceeding is
threatened or commenced with respect to the Mining Properties during the Lease
Term, YCKM shall promptly notify ANF.

                         9.3.      Application and Liability. The
representations and warranties of the parties shall be true on the Effective
Date and if either party discovers that any of its representations or

Page 15

--------------------------------------------------------------------------------

warranties were not true when made, they shall immediately notify the other
party. Each party shall be liable to the other for damages resulting from such
party’s breach of its representations and warranties set forth in this Section
9.

ARTICLE X
Assignments

                         10.1.      Transfers by YCKM.

                         (a) This Agreement and the benefits, rights, duties and
obligations of YCKM may be assigned or transferred by YCKM, without prior
written consent of ANF, to any corporation, partnership or any other legal
entity which YCKM directly or indirectly controls, providing that such
assignment shall not relieve YCKM of any obligations or liabilities under this
Agreement.

                         (b) YCKM shall have the right to sell, option or joint
venture its interest in this Agreement prior to exercise of the Option only upon
prior written approval of ANF, such approval not to be unreasonably withheld,
provided that such transaction shall not relieve YCKM of any obligations and
liabilities under this Agreement.

                         (c) Each purchaser, optionee or joint venturer prior to
the effective date of any sale, option or joint venture shall agree in writing
to be bound by the terms and conditions of this Agreement, including
specifically the terms to pay the Royalty set forth in Schedule H and the
provisions of Section 8.3 of this Agreement.

                         (d) In no event shall YCKM, by reason of any assignment
or transfer of its rights hereunder, be relieved of the liability to issue to
the ANF Distributees the Shares, except upon the written consent of ANF agreeing
to the acceptance of a cash equivalent, or shares of another entity.

                         10.2.      Transfer by ANF.

                         (a) ANF may transfer or assign its entire interest in
this Agreement and the Mining Properties subject to the written consent of YCKM,
which consent shall not be unreasonably withheld, and the express assumption by
the transferee of all of ANF’s obligations and upon execution of appropriate
disclosure documents as YCKM or its legal counsel deems necessary or required.

                         (b) ANF will ensure that the ANF Distributees shall not
assign or transfer any rights in and to the Cash Payments and the Shares, except
(i) with the prior written consent of YCKM, which consent shall not be
unreasonably withheld, or (ii) by operation of law in the event of an
individual’s death, bankruptcy or a corporate reorganization. In the event of a
permitted transfer, and in each such case, ANF will ensure that each legal
transferee shall (i) provide YCKM, in respect of an assignment or transfer of
rights to receive Shares and in respect of an assignment or transfer of rights
to receive the Cash Payment, with certified copies of all applicable legal
documentation evidencing transfer by operation of law; (ii) ratify this
Agreement, and, (iii) with respect to the Shares, execute and deliver to YCKM a
Shareholders Questionnaire prior to receiving any distribution of Shares. A
permitted transferee that satisfies the requirements of this Section 10.2(a)
shall be deemed an ANF Distributee for purposes of this Agreement. No change in
ownership shall be binding on YCKM until thirty (30) days after YCKM has
received copies of the instruments and documents required herein evidencing the

Page 16

--------------------------------------------------------------------------------

change. Except as set forth herein, YCKM shall have no obligation to recognize
any claims to the Cash Payments or the Shares.

                         (c) Except as expressly agreed in writing by YCKM, no
change or division in the right to receive the Cash Payments or issuance of the
Shares shall enlarge the obligations or diminish the rights of YCKM.

ARTICLE XI
Notice

                         11.1.      Notices. All notices and other
communications to a party shall be in writing and shall be sufficiently given if
(i) delivered in person, (ii) sent by electronic communications, with
confirmation sent by registered or certified mail, return receipt requested, or
(iii) sent by registered or certified mail, return receipt requested. All
notices shall be effective and shall be deemed delivered (i) if by personal
delivery, on the date of delivery, (ii) if by electronic communication, on the
date of sending of the electronic communication, with receipt of electronic
confirmation of delivery, and (iii) if by registered or certified mail, five
Business Days following the date of mailing. Until a change of address is
communicated as indicated above, all notices shall be addressed as follows:

If to ANF:

c/o A.J. Coffman
Six Cherry Lane Drive
Cherry Hills Village, Colorado 80113-4210

With a copy to each of the ANF Distributees at the address of each such ANF
Distributee set forth on Schedule D hereof.

If to YCKM:

Yellowcake Mining, Inc.
Suite 300 – Guinness Tower
1055 West Hastings Street
Vancouver, BC
Canada V6E 2E9
Attention: President

                         11.2.      Any party may give notice in writing of any
change of its address. The address provided in said notice will thereafter be
deemed to be the address of the party for the giving of notice hereunder.

ARTICLE XII
Arbitration

                         12.1.      Procedure. Any controversy or claim, whether
based on contract, tort, statute or other legal or equitable theory (including,
but not limited to, any claim of fraud, misrepresentation or fraudulent
inducement or any question of validity or effect of this Agreement, including
this clause)

Page 17

--------------------------------------------------------------------------------

arising out of or related to this Agreement (including amendments or
extensions), or the breach or termination of this Agreement shall be first
submitted to a mutually agreed neutral third party for non-binding mediation. If
mediation is not successful, then such controversy or claim shall be settled by
arbitration in accordance with the then current Rules of the American
Arbitration Association for Commercial Arbitration (the applicable entity, the
“Institute”), and this provision. The arbitration shall be governed by the
Federal Arbitration Act, 9 U.S.C. Sections 1 through 16 to the exclusion of any
provision of state law inconsistent therewith or which would produce a different
result, and the judgment upon the award rendered by the arbitrator may be
entered by any court having jurisdiction.

                         12.2.      Location. The arbitration shall be held in
Denver, Colorado and there shall be three arbitrators. Each party shall select a
party arbitrator and the party arbitrators shall select a third, neutral
arbitrator. The arbitrators shall be chosen subject to the rules and procedures
as provided by the Institute and shall have a minimum of ten years experience in
mining matters generally and in the subject matter of the dispute specifically.
The arbitrators shall have no financial interest in the outcome of the dispute.
The arbitrators shall determine the claims of the parties and render a final
award in accordance with the substantive law of the State of Colorado, excluding
the conflicts provisions of such law. The arbitrator shall set forth the reasons
for the award in writing. Except as required by law (and then only after prior
notice to the other party), no party shall disclose the facts of the underlying
dispute or the contents or results of the arbitration without the prior consent
of all parties. The decision of the arbitrators shall be by a majority of the
arbitrators and shall be final and binding on all parties, and shall be
enforceable in any court of competent jurisdiction.

                         12.3.      Limitation. All periods of survival and
statutes of limitation and defenses based upon passage of time applicable to any
claim or right of action (including any counterclaim or claim of setoff) shall
be tolled while the arbitration is pending.

                         12.4.      Inurement. The obligation to arbitrate any
claim shall extend to the successors, assigns and third party beneficiaries of
the parties.

                         12.5.      Discovery. The arbitrators shall order the
parties to promptly exchange copies of all exhibits and witness lists, and, if
requested by a party, to produce other relevant documents, to answer up to ten
interrogatories (including subparts), to respond to up to ten requests for
admissions (which shall be deemed admitted if not denied) and to produce for
deposition and, if requested, at the hearing all witnesses that such party has
listed and up to four other persons within such party’s control. Any additional
discovery shall only occur by agreement of the parties or as ordered by the
arbitrators upon a finding of good cause.

                         12.6.      Costs. Each party shall bear its own costs,
expenses and attorney’s and party arbitrator fees; and one-half of the neutral
arbitrator’s fees, provided that if court proceedings to stay litigation or
compel arbitration are necessary, the party who unsuccessfully opposes such
proceedings shall pay all reasonable associated costs, expenses, and attorney’s
fees in connection with such court proceedings.

                         12.7.      Authority. The arbitrators shall not have
the power to grant temporary or permanent injunctive or other equitable relief.
A party may, notwithstanding any other provision of this Agreement, seek
injunctive relief from any court of competent jurisdiction.

Page 18

--------------------------------------------------------------------------------

                         12.8.      Enforceability. If any part of this
arbitration provision is held to be unenforceable, it shall be severed and shall
not affect either the duty to arbitrate or any other part of this provision.

                         12.9.      Survival. The provisions of this Section 12
shall survive termination of this Agreement.

ARTICLE XIII
Miscellaneous

                         13.1.      Governing Law; Jurisdiction. This Agreement
shall be governed by and interpreted in accordance with the laws of the United
States of America and the State of Colorado. The parties hereby consent to the
non-exclusive personal jurisdiction of the state and federal courts located in
the state of Colorado in connection with any controversy related to this
Agreement and waive any argument that venue in any such forum is not convenient.
THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY
OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AGREEMENT.

                         13.2.      Time of Essence. Time shall be of the
essence of this Agreement.

                         13.3.      Binding. This Agreement shall ensure to the
benefit of and be binding upon the parties hereto and their respective
successors, permitted assigns, heirs, administrators and legal representatives.

                         13.4.      Counterparts. This Agreement may be executed
in counterparts which may be delivered by facsimile. Each executed counterpart
shall be deemed to be an original and all such counterparts when read together
constitute one and the same instrument.

                         13.5.      Third Party Beneficiaries. This Agreement is
exclusively for the benefit of ANF, its successors and permitted assigns, with
respect to the obligations of YCKM under this Agreement, and for the benefit of
YCKM, its successors and permitted assigns, with respect to the obligations of
ANF, under this Agreement, and except for the distributions expressly provided
for the ANF Distributees, this Agreement shall not be deemed to confer upon or
given to any other third party any remedy, claim, liability, reimbursement or
other right

                         13.6.      Force Majeure. The obligations of a party
shall be suspended, and the time for a party to perform such obligations shall
be extended, to the extent and for the period that the performance of such party
is delayed or prevented by any cause beyond the reasonable control of such party
("Force Majeure"). Force Majeure shall include labor disputes, riots, embargoes,
sabotage, civil strife, reasonably unforeseen technical difficulties, acts of
God or nature, including earthquakes, landslides, avalanches, storms, floods and
other severe adverse weather conditions, and supervening illegality of
performance, except to the extent that any of the foregoing is caused in whole
or material part by the fault or negligence of the party claiming Force Majeure.

                         13.7.      U.S. Dollars. Except as where specifically
noted, all funds payable hereunder are to be payable in United States Dollars.

Page 19

--------------------------------------------------------------------------------

                         13.8.      Specific Performance. The parties
acknowledge that any breach of the terms of this Agreement by any party would
give rise to irreparable harm to other parties for which money damages would not
be an adequate remedy and accordingly the parties agree that, in addition to any
other remedies permitted under this Agreement, any party shall be entitled to
enforce the terms of this Agreement by a decree of specific performance without
the necessity of proving the inadequacy of money damages as a remedy.

                         13.9.      Perpetuities. The parties do not intend that
there shall be any violation of the Rule Against Perpetuities, the Rule Against
Unreasonable Restraints on the Alienation of Property, or any similar rule. If
any right or option to acquire any interest in any real properties exists in
this Agreement, such right or option must be exercised, if at all, so as to vest
such interest within time periods permitted by applicable rules. If, however,
any such violation should inadvertently occur, the parties hereby agree that a
court or arbitrator shall reform that provision in such a way as to approximate
most closely the intent of the parties within the limits permissible under such
rules.

                         13.10.      Survival. The obligation of YCKM to pay all
amounts due or that become due to ANF hereunder shall survive termination of
this Agreement for any reason.

                         13.11.      Regulatory Approval. This Agreement is not
subject to regulatory approval.

                         13.12.      Further Assurance. At the request of either
party, the parties shall take such reasonable actions, and execute and deliver
any further instruments, agreements, documents or other papers reasonably
requested by either party to effect the purposes of this Agreement and the
transactions contemplated hereby, including without limitation, revision of
schedules consistent with the legal description of the Mining Properties
(including any amended or relocated mining claims or subsequently issued
leases).

                         13.13.      Entire Agreement; Amendment and Waiver.

                         (a) This Agreement contains the entire understanding of
the parties and supersedes all prior agreements and understandings between the
parties relating to the subject matter hereof.

                         (b) No amendment or modification to this Agreement
shall be effective unless be in writing and signed by both parties.

                         (c) No waiver by a party of any breach by the other
party of any provision of this Agreement shall be deemed a waiver of any
preceding or succeeding breach of the same or any other provisions hereof. No
such waiver shall be effective unless in writing and then only to the extent
expressly set forth in writing.

                         13.14.      Section Headings; and Construction.

                         (a) The section headings herein are for reference only
and have no legal significance. Defined terms include the plural or derivatives
of such terms; consistent with the foregoing, “Include”, “including”, or similar
terminology shall be construed as meaning without limitation as to, and whether
similar or dissimilar to, the nature or scope of the referenced matters.
“Hereunder:, “herein”, “hereby”, or “hereof”, or similar terminology, shall be
construed as referring to this Agreement rather than only the section in which
such term appears. “Will” and “shall” have the same meaning.

Page 20

--------------------------------------------------------------------------------

“Consistent with” means consistent with but not as a limitation on. Unless
otherwise expressly provided herein, references to Sections and exhibits,
schedules, or appendices refer to those of this Agreement, and references to
subsections refer to those within the Section or subsection where the reference
appears.

                         (b) Provisions pertaining to requiring a party’s
consent mean obtaining such consent in advance and in writing.

                         13.15.      Severability. If any provision hereof is
held to be invalid or unenforceable in whole or in part in any relevant
jurisdiction, such provision, only to the extent invalid or unenforceable, shall
be severable from this Agreement, and the other provisions of this Agreement
(along with the provision at issue, to the extent that it would be valid and
enforceable, and such provision shall be deemed to be so reformed) shall remain
in full force and effect in such jurisdiction and the remaining provisions
hereof shall be liberally construed to carry out the purpose and intent of this
Agreement. The invalidity or unenforceability, in whole or in part, of any
provision of this Agreement in any relevant jurisdiction shall not affect the
validity or enforceability of such provision in any other jurisdiction, nor
shall the invalidity or unenforceability of any provision of this Agreement with
respect to any person or entity affect the validity or enforceability of such
provision with respect to any other person or entity.

                         13.16.      No Partnership. Nothing herein shall be
deemed to: (i) constitute either party the partner, venturer, agent, or legal
representative of the other, or (ii) create any fiduciary relationship between
the parties. The parties do not intend to create, and this Agreement shall not
be construed to create, any mining, commercial or other partnership or joint
venture. Neither party shall act for or assume any obligation or responsibility
on behalf of the other party, unless and as otherwise expressly provided herein.

[Remainder of Page Intentionally Left Blank]

Page 21

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF the parties hereto have executed this Agreement as
of the Effective Date.

American Nuclear Fuels (Colorado) LLC


By: ________________________________________________
Its: ________________________________________________


Yellowcake Mining, Inc.


By: ________________________________________________
Its: ________________________________________________

 

Page 22

--------------------------------------------------------------------------------

List of Schedules and Exhibits

 

Schedule A – Mining Properties and related Disclosures

Schedule B – Consideration to ANF during Lease Term

Schedule C – Consideration to ANF upon exercise of Option

Schedule D - ANF Distributees

Schedule E – Formula for Establishing Resources and for Determining the
Supplemental Cash Payments and Supplemental Shares Issuance

Schedule F – Form of Lease and Option Agreements

Schedule G – Shareholder Questionnaire

Schedule H – Form of Royalty Deed

Schedule I – Distribution of Standstill Payments and Pre-closing Advances

Exhibit 1 – Form of Escrow Instructions

Exhibit 2 – Form of Mining Deed

 

Page 23

--------------------------------------------------------------------------------

Schedule A
to
Master Agreement concerning Lease and Option

for Purchase and Sale of Mining Properties

Mining Properties

Ownership:

Beck Mining - the Hope, Sassy and Outback Claims
Beckworth - the Titan Claims
Bedrock - unpatented lode mining claims known as the Return Mine Claim Group
Eagle Venture Group - the Switchback Claims
Bruce L. Beck, individually - the Mintwo Claims
EV and ULC – the Dreamaker Claims.

Beck Mining claims


CLAIM GROUPS AND
CLAIM NAMES
LOCATION
DATE

CMC NO. DATE
FILED
WITH BLM
CO. DOC.
NO.

DATE REC.

LOCATOR               Sassy #1A Group                          
Sassy #1A
4-1-2007
268759
6-22-2007
772055
4-27-2007 Beck Mining
Enterprises LLC Sassy #2A " 268760 " 772056 " " Sassy #3A " 268761 " 772057 " "
Sassy #4A " 268762 " 772058 " " Sassy #5A " 268763 " 772059 " " Sassy #6A "
268764 " 772060 " " Sassy #7A " 268765 " 772061 " " Sassy #8A " 268766 " 772062
" "

Schedule A – Page 1

4833-0151-4496\7
CW1597438.1

--------------------------------------------------------------------------------


Sassy #9A " 268767 " 772063 " " Sassy #10A " 268768 " 772064 " "              
The Hope Claim Group                           The Hope #1 1-1-2006 257919
3-30-2006 749892 1-24-2006 Bruce L. Beck The Hope #2 " 257920 " 749893 " "

The Hope #3

"

257921

"

749894

" Bruce L. Beck &
Deborah
Recine
The Hope #4
"
257922
"
749895
" BruceL. Beck &
Shari L. Beck
Hope #6A
5-8-2007
268769
"
775120
6-6-2007 Beck Mining
Enterprises LLC               The Outback Claim Group                          
Outback #1A
3-28-2007
268770
"
771921
4-25-2007 Beck Mining
Enterprises LLC Outback #2A " 268771 " 771922 " " Outback #3A " 268772 " 771923
" " Outback #4A " 268773 " 771924 " " Outback #5A " 268774 " 771925 " " Outback
#6A " 268775 " 771926 " " Outback #7A " 268776 " 771927 " " Outback #8A " 268777
" 771928 " " Outback #9A " 268778 " 771929 " " Outback #10A " 268779 " 771930 "
" Outback #11A " 268780 " 771931 " " Outback #12A " 268781 " 771932 " " Outback
#13A " 268782 " 771933 " " Outback #14A " 268783 " 771934 " " Outback #15A "
268784 " 771935 " " Outback #16A " 268785 " 771936 " " Outback #17A " 268786 "
771937 " " Outback #18A " 268787 " 771938 " "

Schedule A – Page 2

--------------------------------------------------------------------------------


Outback #19A " 268788 " 771939 " " Outback #20A " 268789 " 771940 " "

Disclosure of Matters Relating to Beck Mining Claims

Lessor’s title to the Mining Properties is expressly subject to the following
defects, encroachments, impairments or overlaps of the Mining Properties, upon
rights of others.

  1.

Overlaps of any portion of any Mining Properties upon State Lands where the
State of Colorado has the mineral interest, or upon federal lands withdrawn from
mineral entry.

  2.

Surface rights grantees, licensees and permittees of the United States and State
of Colorado, including, but not limited to grazing rights (permits or leases),
rights of ways, roads, utility corridors, and water rights recognized by the
Colorado State Engineer or reserved to the Federal Government

  3.

Rights of parties to non-locatable minerals, including but not limited to oil,
gas, coal, hydrocarbons, leaseable minerals, leaseable resources, and common
minerals

  4.

Overlaps of any claims constituting the Mining Properties, where the claim is in
itself otherwise valid except to the extent of its overlaps upon (1) other
mining claims having a valid priority of the area of the overlap, (2) patented
mineral estates, (3) State Lands, (4) federal lands not open to mineral entry
such as the lands in Atomic Energy Withdrawal areas or (5) water power site
classifications.

  5.

Defects resulting from competing claims claimed to have been located by a third
party on the location of the Challenged Claims as described in Section 3.6 of
the Agreement

  6.

Defects resulting from the location of claims within Power Site Classifications
where such claims have been relocated and have been or will be timely filed with
the Bureau of Land Management.

Note: YCKM and Lessor agree to divide equally the initial fees payable to the
Bureau of Land Management in respect of (i) agreed amendments or relocations of
claims located within power site classifications and (ii) all of the Outback
claims.

Beckworth Claims


CLAIM GROUPS AND
CLAIM NAMES
LOCATION
DATE

CMC NO. DATE
FILED
WITH BLM
CO. DOC.
NO.

DATE REC.

LOCATOR

Schedule A – Page 3

--------------------------------------------------------------------------------


Titan #1 Group                          
Titan #1
5-8-2007
268790
6-22-2007
775159
6-6-2007 Beckworth
Corp. Titan #2 " 268791 " 775160 " " Titan #3 " 268792 " 775161 " " Titan #4 "
268793 " 775163 " " Titan #5 " 268794 " 775164 " " Titan #6 " 268795 " 775162 "
" Titan #7 " 268796 " 775165 " " Titan #8 " 268797 " 775166 " " Titan #9 "
268798 " 775167 " " Titan #10 " 268799 " 775168 " " Titan #11 " 268800 " 775169
" " Titan #12 " 268801 " 775170 " " Titan #13 " 268802 " 775171 " " Titan #14 "
268803 " 775172 " "

Disclosure of Matters Relating to Beckworth claims

Lessor’s title to the Mining Properties is expressly subject to the following
defects, encroachments, impairments or overlaps of the Mining Properties, upon
rights of others.

  1.

Overlaps of any portion of any Mining Properties upon State Lands where the
State of Colorado has the mineral interest, or upon federal lands withdrawn from
mineral entry.

  2.

Surface rights grantees, licensees and permittees of the United States and State
of Colorado, including, but not limited to grazing rights (permits or leases),
rights of ways, roads, utility corridors, and water rights recognized by the
Colorado State Engineer or reserved to the Federal Government

  3.

Rights of parties to non-locatable minerals, including but not limited to oil,
gas, coal, hydrocarbons, leaseable minerals, leaseable resources, and common
minerals

  4.

Overlaps of any claims constituting the Mining Properties, where the claim is in
itself otherwise valid except to the extent of its overlaps upon (1) other
mining claims having a valid priority of the area of the overlap, (2) patented

Schedule A – Page 4

--------------------------------------------------------------------------------


 

mineral estates, (3) State Lands or (4) federal lands not open to mineral entry
such as the lands in Atomic Energy Withdrawal areas.

  5.

Defects resulting from the location of claims within Power Site Classifications
where such claims have been relocated and have been or will be timely filed with
the Bureau of Land Management.

Note: YCKM and Lessor agree to divide equally the initial fees payable to the
Bureau of Land Management in respect of agreed relocations of claims located
within power site classifications.

Bedrock claims


CLAIM GROUPS AND
CLAIM NAMES
LOCATION
DATE

CMC NO. DATE
FILED
WITH BLM
CO. DOC.
NO.

DATE REC.

LOCATOR               Carpenter Group                          
Carpenter
2-5-2005
254213
5-5-2005
733042
2-16-2005 Ron E. Beck &
Bruce L. Beck Rocker " 254214 " 733048 " " Easy Street " 254215 " 733047 " "
Redemption " 254216 " 733046 " " Exceptional " 254217 " 733045 " " Soldier "
254218 " 733044 " " Excavator " 254219 " 733043 " " Return " 254220 " 733041 " "
              Little Debbie Group                          
Little Debbie
4-16-2005
254682
7-12-2005
737171
5-9-2005 Ron E. Beck &
Bruce L. Beck Monster " 254683 " 737172 " " Wendy " 254684 " 737173 " " Amos "
254685 " 737174 " " Crom " 254686 " 737175 " "

Schedule A – Page 5

--------------------------------------------------------------------------------


Auntie " 254687 " 737176 " " Pappy " 254688 " 737177 " " Mammy " 254689 " 737178
" " Betty Jean " 254690 " 737179 " " MJB " 254691 " 737180 " " Zack " 254692 "
737181 " " Hope " 254693 " 737182 " " Past Time Group                          
Past Time
10-14-2005
256647
1-11-2006
746763
11-16-2005 Ron E. Beck &
Bruce L. Beck Gary Lyn " 256648 " 746765 " " North Star " 256649 " 746764 " "
Jack " 256650 " 746761 " " Rachual " 256651 " 746760 " "

Disclosure of Matters Relating to Bedrock claims

Lessor’s title to the Mining Properties is expressly subject to the following
defects, encroachments, impairments or overlaps of the Mining Properties, upon
rights of others.

  1.

Overlaps of any portion of any Mining Properties upon State Lands where the
State of Colorado has the mineral interest, or upon federal lands withdrawn from
mineral entry.

  2.

Surface rights grantees, licensees and permittees of the United States and State
of Colorado, including, but not limited to grazing rights (permits or leases),
rights of ways, roads, utility corridors, and water rights recognized by the
Colorado State Engineer or reserved to the Federal Government

  3.

Rights of parties to non-locatable minerals, including but not limited to oil,
gas, coal, hydrocarbons, leaseable minerals, leaseable resources, and common
minerals

  4.

Overlaps of any claims constituting the Mining Properties, where the claim is in
itself otherwise valid except to the extent of its overlaps upon (1) other
mining claims having a valid priority of the area of the overlap, (2) patented
mineral estates, (3) State Lands or (4) federal lands not open to mineral entry
such as the lands in Atomic Energy Withdrawal areas.

  5.

Any defect in title resulting from the late payment or non-payment of initial or
annual filing and maintenance fees, where the claims affected have relocated and
have been or will be timely filed with the Bureau of Land Management.

Schedule A – Page 6

--------------------------------------------------------------------------------


  6.

Defects resulting from the location of claims within Power Site Classifications
where such claims have been relocated and have been or will be timely filed with
the Bureau of Land Management.

Note: YCKM and Lessor agree to divide equally the initial fees payable to the
Bureau of Land Management in respect of the relocation and refiling of each of
the claims included within the Mining Properties.

Bruce Beck claims


CLAIM GROUPS AND
CLAIM NAMES
LOCATION
DATE

CMC NO. DATE
FILED
WITH BLM
CO. DOC.
NO.

DATE REC.

LOCATOR               Mintwo Group            
Mintwo #1





Bruce L. Beck Mintwo #2           " Mintwo #3           " Mintwo #4           "
Mintwo #5           " Mintwo #6           " Mintwo #7           " Mintwo #8    
      " Mintwo #9           " Mintwo #10           " Mintwo #11           "
Mintwo #12           " Mintwo #13           " Mintwo #14           " Mintwo #15
          " Mintwo #16           “ Mintwo #17           " Mintwo #18           "
Mintwo #19           " Mintwo #20           "

Schedule A – Page 7

--------------------------------------------------------------------------------


Mintwo #21           " Mintwo #22           " Mintwo #23           " Mintwo #24
          " Mintwo #25           " Mintwo #26           " Mintwo #27           "
Mintwo #28           " Mintwo #29           " Mintwo #30           " Mintwo #31
          " Mintwo #32           " Mintwo #33           " Mintwo #34           "
Mintwo #35           " Mintwo #36           " Mintwo #37           " Mintwo #38
          " Mintwo #39           " Mintwo #40           "

Disclosure of Matters Relating to Bruce Beck claims

Lessor’s title to the Mining Properties is expressly subject to the following
defects, encroachments, impairments or overlaps of the Mining Properties, upon
rights of others.

  1.

Overlaps of any portion of any Mining Properties upon State Lands where the
State of Colorado has the mineral interest, or upon federal lands withdrawn from
mineral entry.

  2.

Surface rights grantees, licensees and permittees of the United States and State
of Colorado, including, but not limited to grazing rights (permits or leases),
rights of ways, roads, utility corridors, and water rights recognized by the
Colorado State Engineer or reserved to the Federal Government

  3.

Rights of parties to non-locatable minerals, including but not limited to oil,
gas, coal, hydrocarbons, leaseable minerals, leaseable resources, and common
minerals

Schedule A – Page 8

--------------------------------------------------------------------------------


  4.

Overlaps of any claims constituting the Mining Properties, where the claim is in
itself otherwise valid except to the extent of its overlaps upon (1) other
mining claims having a valid priority of the area of the overlap, (2) patented
mineral estates, (3) State Lands or (4) federal lands not open to mineral entry
such as the lands in Atomic Energy Withdrawal areas.

  5.

Defects resulting from the location of claims within Power Site Classifications
where such claims have been relocated and have been or will be timely filed with
the Bureau of Land Management.

Note: YCKM and Lessor agree to divide equally the initial fees payable to the
Bureau of Land Management in respect of the 40 Mintwo claims.

Eagle Venture Group claims


CLAIM GROUPS AND
CLAIM NAMES
LOCATION
DATE

CMC NO. DATE
FILED
WITH BLM
CO. DOC.
NO.

DATE REC.

LOCATOR

COMMENTS                 Switchback #1A Group                              
Swithback #1A
12-10-2005*
256652
1-13-2006
748478
12-21-2005 Eagle Venture
Group LLC *Amendment
Date Swithback #2A " 256653 " 748479 " " " Swithback #3A " 256654 " 748480 " " "
Swithback #4A " 256655 " 748481 " " " Swithback #5A " 256656 " 748482 " " "
Swithback #6A " 256657 " 748483 " " " Swithback #7A " 256658 " 748484 " " "
Switchback #10A " 256659 " 748485 " " " Switchback #11A " 256660 " 748486 " " "
Switchback #12A " 256661 " 748487 " " " Switchback #13A " 256662 " 748488 " " "
Switchback #14A " 256663 " 748489 " " " Switchback #15A " 256664 " 748490 " " "
Switchback #16A " 256665 " 748491 " " " Switchback #17A " 256666 " 748492 " " "

Schedule A – Page 9

--------------------------------------------------------------------------------


Switchback #18A " 256667 " 748493 " " " Switchback #19 11-23-2005 256668 "
748466 " "   Switchback #20 " 256669 " 748467 " "   Switchback #21 " 256670 "
748468 " "   Switchback #22 " 256671 " 748469 " "   Switchback #23 " 256672 "
748470 " "   Switchback #24 " 256673 " 748471 " "   Switchback #25 " 256674 "
748472 " "   Switchback #26 11-23-2005 256675 " 748473 " "   Switchback #27 "
256676 " 748474 " "   Switchback #28 " 256677 " 748475 " "   Switchback #29 "
256678 " 748476 " "   Switchback #30 " 256679 " 748477 " "                   The
Last Dollar Group                              
The Last Dollar #1
11-25-2005
257734
2-23-2006
748620
12-23-2005 Eagle Venture
Group LLC
The Last Dollar #2 " 257735 " 748621 " "   The Last Dollar #3 " 257736 " 748622
" "   The Last Dollar #4 " 257737 " 748623 " "   The Last Dollar #5 " 257738 "
748624 " "   The Last Dollar #6 " 257739 " 748625 " "   The Last Dollar #7 "
257740 " 748626 " "   The Last Dollar #8 11-26-2005 257741 " 748627 " "   The
Last Dollar #9 " 257742   748628 " "   The Last Dollar #10 " 257743 " 748629 " "
  The Last Dollar #11 " 257744 " 748630 " "                                  
Switchback #8 Group                              
Switchback #8
1-1-2006
257923
3-30-2006
749899
1-24-2006 Eagle Venture
Group LLC
Switchback #9 " 257924 " 749900 " "  

Schedule A – Page 10

--------------------------------------------------------------------------------


Switchback #31 1-3-2006 257925 " 750104 1-30-2006 " Switchback #32 " 257926 "
750105 " " Switchback #33 " 257927 " 750106 " "               Switchback #2AB
Group                          
Switchback #2AB
3-30-2007
268804
6-22-2007
771941
4-25-2007 Eagle Venture
Group LLC Switchback #3AB " 268805 " 771942 " " Switchback #4AB " 268806 "
771943 " " Switchback #5AB " 268807 " 771944 " " Switchback #15AB " 268808 "
771945 " " Switchback #16AB " 268809 " 771946 " " Switchback #17AB " 268810 "
771947 " " Switchback #20AB " 268811 " 771948 " " Switchback #28AB " 268812 "
771949 " "
Switchback #31AB
"
268813
"
771950
" Eagle Venture
Group LLC Switchback #32AB " 268814 " 771951 " "

Disclosure of Matters Relating to Eagle Venture Group claims

Lessor’s title to the Mining Properties is expressly subject to the following
defects, encroachments, impairments or overlaps of the Mining Properties, upon
rights of others.

  1.

Overlaps of any portion of any Mining Properties upon State Lands where the
State of Colorado has the mineral interest, or upon federal lands withdrawn from
mineral entry.

  2.

Surface rights grantees, licensees and permittees of the United States and State
of Colorado, including, but not limited to grazing rights (permits or leases),
rights of ways, roads, utility corridors, and water rights recognized by the
Colorado State Engineer or reserved to the Federal Government

  3.

Rights of parties to non-locatable minerals, including but not limited to oil,
gas, coal, hydrocarbons, leaseable minerals, leaseable resources, and common
minerals

  4.

Overlaps of any claims constituting the Mining Properties, where the claim is in
itself otherwise valid except to the extent of its overlaps upon (1) other
mining claims having a valid priority of the area of the overlap, (2) patented

Schedule A – Page 11

--------------------------------------------------------------------------------


 

mineral estates, (3) State Lands or (4) federal lands not open to mineral entry
such as the lands in Atomic Energy Withdrawal areas.

  5.

Defects resulting from the location of claims within Power Site Classifications
where such claims have been relocated and have been or will be timely filed with
the Bureau of Land Management.

  6.

Any defect in title resulting from the late payment or non-payment of initial or
annual filing and maintenance fees, where the claims affected have relocated and
have been or will be timely filed with the Bureau of Land Management.

Note: YCKM and Lessor agree to divide equally the initial fees payable to the
Bureau of Land Management in respect of (i) agreed relocations of claims located
within Power Site Classifications, and (ii) relocation and refilling of claims
affected by the late payment or non-payment of initial or annual filing and
maintenance fees.

Energy Venture and Uravan claims


CLAIM GROUPS AND
CLAIM NAMES
LOCATION
DATE

CMC NO. DATE
FILED
WITH BLM
CO. DOC.
NO.

DATE REC.

LOCATOR Dreamaker #1 09-12-2007 272165 10-18-2007 781829 10-10-2007 Energy
Venture LLC Dreamaker #2 “ 272166 “ 781830 “ “ Dreamaker #3 “ 272167 “ 781831 “
“ Dreamaker #4 “ 272168 “ 781832 “ “ Dreamaker #5 “ 272169 “ 781833 “ “
Dreamaker #6 “ 272170 “ 781834 “ “ Dreamaker #7 “ 272171 “ 781835 “ “ Dreamaker
#8 “ 272172 “ 781836 “ “ Dreamaker #9 “ 272173 “ 781837 “ “ Dreamaker #10 “
272174 “ 781838 “ “ Dreamaker #11 “ 272175 “ 781839 “ “ Dreamaker #12 “ 272176 “
781840 “ “ Dreamaker #13 “ 272177 “ 781841 “ “ Dreamaker #14 “ 272178 “ 781842 “
“

Schedule A – Page 12

--------------------------------------------------------------------------------


Dreamaker #15  “ 272179  “  781843 “ “ Dreamaker #16  “  272180  “  781844 “ “
Dreamaker #17 “  272181  “  781845 “ “ Dreamaker #18  “  272182  “  781846 “ “
Dreamaker #19  “  272183  “  781847 “ “ Dreamaker #20  “  272184  “  781848 “ “
Dreamaker #21  “  272185  “  781849 “ “ Dreamaker #22  “  272186  “  781850 “ “
Dreamaker #23  “  272187  “  781851 “ “ Dreamaker #24  “  272188  “  781852 “ “
Dreamaker #25  “  272189  “  781853 “ “ Dreamaker #26  “  272200  “  781854 “ “
Dreamaker #27  “  272191  “  781855 “ “ Dreamaker #28  “  272192  “  781856 “ “
Dreamaker #29  “  272193  “  781857 “ “ Dreamaker #30  “  272194  “  781858 “ “
Dreamaker #31  “  272195  “  781859 “ “ Dreamaker #32  “  272196  “  781860 “ “
Dreamaker #33  “  272197  “  781861 “ “ Dreamaker #34  “  272198  “  781862 “ “
Dreamaker #35  “  272199  “  781863 “ “ Dreamaker #36  “  272200  “  781864 “ “
Dreamaker #37  “  272201  “  781865 “ “ Dreamaker #38  “  272202  “  781866 “ “
Dreamaker #39  “  272203  “  781867 “ “ Dreamaker #40  “  272204  “  781868 “ “

Disclosure of Matters Relating to Energy Venture and Uravan claims

Lessor’s title to the Mining Properties is expressly subject to the following
defects, encroachments, impairments or overlaps of the Mining Properties, upon
rights of others.

Schedule A – Page 13

--------------------------------------------------------------------------------


  1.

Overlaps of any portion of any Mining Properties upon State Lands where the
State of Colorado has the mineral interest, or upon federal lands withdrawn from
mineral entry.

  2.

Surface rights grantees, licensees and permittees of the United States and State
of Colorado, including, but not limited to grazing rights (permits or leases),
rights of ways, roads, utility corridors, and water rights recognized by the
Colorado State Engineer or reserved to the Federal Government

  3.

Rights of parties to non-locatable minerals, including but not limited to oil,
gas, coal, hydrocarbons, leaseable minerals, leaseable resources, and common
minerals

  4.

Overlaps of any claims constituting the Mining Properties, where the claim is in
itself otherwise valid except to the extent of its overlaps upon (1) other
mining claims having a valid priority of the area of the overlap, (2) patented
mineral estates, (3) State Lands or (4) federal lands not open to mineral entry
such as the lands in Atomic Energy Withdrawal areas.

Schedule A – Page 14

--------------------------------------------------------------------------------

Schedule B
to
Master Agreement concerning Lease and Option

for Purchase and Sale of Mining Properties

Base Consideration during Lease Term

Date1 Cash Payment in US$ Number of Shares of YCKM Lease Closing Date US$3,0002
12,5003 First Lease Payment Date –
March 31, 2008 US$12,000
50,000
Second Lease Payment Date –
June 15, 2008 US$62,500
31,250
Third Lease Payment Date –
December 15, 2008 US$187,500
93,750
Fourth Lease Payment Date –
December 15, 2009 US$187,500
93,750
Fifth Lease Payment Date –
December 15, 2010 US$187,500
93,750
Sixth Lease Payment Date –
December 15, 2011 US$187,500
93,750
Seventh Lease Payment Date –
December 15, 2012 US$156,250
46,875


 

_____________________
 

1

If any of the dates below do not fall on a Business Day, the Lease Payment Date
shall fall on the next following Business Day.

    2

Reflects total funds due on or prior to the First Lease Payment Date of
US$125,000 less US$110,000 advanced for the account of ANF on December 15, 2007
as set forth in more detail in Schedule I hereof, the resulting sum of US$15,000
being divided 20% payable on the Effective Date and 80% payable on the First
Lease Payment Date.

    3

Reflects total Shares of 62,500 issuable on or prior to the First Lease Payment
Date, being divided 20% issuable on the Effective Date and 80% issuable on the
First Lease Payment Date.

Schedule B – Page 1



--------------------------------------------------------------------------------



Schedule C
to
Master Agreement concerning Lease and Option

for Purchase and Sale of Mining Properties

Consideration upon Option Exercise

Year of Option Exercise Period
during which the Option is
Exercised Cash Payment in US$

Number of Shares of YCKM

2009 US$2,000,000 1,000,000 2010 US$1,500,000 750,000 2011 US$1,000,000 500,000
2012 US$500,000 250,000 2013 Nil Nil

Schedule C – Page 1

--------------------------------------------------------------------------------

Schedule D
to
Master Agreement concerning Lease and Option

for Purchase and Sale of Mining Properties A

NF Distributees

          Except as otherwise provided in the Agreement, YCKM shall make the
Cash Payments, issue Shares and pay the Royalty to the parties named herein as
the Distributees in accordance with their respective percentage interests in ANF
set forth below. No change in the right to receive Cash Payments, issuance of
Shares or payment of the Royalty shall be effective unless the reported
transferee or owner satisfies the requirements of the Agreement.

Name and address of Distributee


Percentage of each
Cash Payment due
to ANF
Percentage of
number of Shares
due to ANF
Percentage of
Royalty payments
due to ANF
Far Country Investments (Colorado)
LLC

c/o Aldine J. Coffman, Jr.
Six Cherry Lane Drive
Cherry Hills Village, Colorado USA
80113-4210 14.666%





14.666%





14.666%






Eben C. Loewenthal
Post Office Box 7705
North Brunswick, New Jersey USA
08902 15.666%



15.666%



15.666%



Dewey Land and Mineral LLC
c/o Gregory J. DeWerd
5 Parkway Drive
Cherry Hills Village, Colorado
80113
14.666%




14.666%




14.666%





W. Dan Proctor
951 East 830 South
Pleasant Grove, Utah, USA 84062 15.666%


15.666%


15.666%



E. John McDonald
Post Office Box 906
Moab, Utah 84532 15.666%


15.666%


15.666%




Schedule D – Page 1

--------------------------------------------------------------------------------


Ticaboo LLC

Nathan W. Williams
2509 Elmwood
Denver, Colorado 80221 14.666%



14.666%



14.666%




Arris Resources LLC

4246 W Lake Cir S
Littleton, CO 80123
9%



9%



9%




Schedule D – Page 2

--------------------------------------------------------------------------------

Schedule E
to
Master Agreement concerning Lease and Option for

Purchase and Sale of Mining Properties

Calculation of Supplemental Payment

1.           YCKM shall, in respect of each Work Program Period, retain an
independent third party expert, who shall be a qualified mining engineer
acceptable to ANF and familiar with the evaluation of uranium-bearing ore bodies
(the “Assessment Engineer”), to produce an estimation of the quantities of
uranium oxide (U308) and vanadium pentoxide (V2O5) located within the Mining
Properties in accordance with this Schedule E, based on exploration data
produced or obtained by YCKM through the end of such Work Program Period (the
“Annual Estimate of Indicated Mineral Resources”).

2.            The Assessment Engineer shall have qualifications equivalent to
those of a “Qualified Person” as defined in the CIM Definition Standards - for
Mineral Resources and Mineral Reserves prepared by the CIM Standing Committee on
Reserve Definitions and adopted by the CIM Council on December 11, 2005
(http://www.cim.org/committees/CIMDefStds_Dec11_05.pdf) (the “CIM Definition
Standards”), and shall perform the Annual Estimate of Indicated Mineral
Resources in a manner consistent with the Estimation of Mineral Resources and
Mineral Reserves Best Practice Guidelines adopted by the CIM Council on November
23, 2003 (http://www.cim.org/committees/estimation2003.pdf).

3.            The Annual Estimate of Indicated Mineral Resources shall set forth
the number of Pounds of each of U308 and V2O5 located within the Mining
Properties that qualify as an “Indicated Mineral Resource,” as defined in the
CIM Definition Standards, and shall be delivered to ANF along with YCKM’s
calculation of the Supplemental Payment and the Supplemental Shares in
accordance with this Schedule E not later than five Business Days prior to each
Supplemental Payment Date.

4.            The Supplemental Payment in respect of each Supplemental Payment
Date shall be calculated according to the following formula:

Supplemental Payment = ((PU x US$1.25) + (PV x US$V) – LP) x 0.25

Where:

              PU = the number of Pounds of U308 identified as an “Identified
Mineral Resource” on the Mining Properties in the most recently prepared Annual
Estimate of Indicated Mineral Resources;

              PV = the number of Pounds of V2O5 identified as an “Identified
Mineral Resource” on the Mining Properties in the most recently prepared Annual
Estimate of Indicated Mineral Resources;

              US$V = the greater of US$0.25 or, in the event that the average
spot price of V2O5. as quoted on the American Metal Market during the three
month period ending at the end of the most recent

Schedule E – Page 1

--------------------------------------------------------------------------------

Work Program Period (the “Average V2O5 Price”) exceeds US$10.00 per Pound, 2.5%
of the Average V2O5 Price.

              LP = the sum of (a) all Cash Payments received by the Claimholders
and ANF pursuant to Section 3.1 of each of the Lease and Option Agreements and
this Agreement subsequent to the payments due in respect of the Second Lease
Payment Date (June 15, 2008) and (b) the product of US$2.00 and the number of
Shares received by the Claimholders and ANF pursuant to Section 3.1 of each of
the Lease and Option Agreements and this Agreement subsequent to the Shares due
in respect of the Second Lease Payment Date.

Schedule E – Page 2

--------------------------------------------------------------------------------

Schedule F
to
Master Agreement concerning Lease and Option

for Purchase and Sale of Mining Properties

Forms of Lease and Option Agreement

 

 

Schedule F – Page 1

--------------------------------------------------------------------------------

Schedule G
to
Master Agreement concerning Lease and Option

for Purchase and Sale of Mining Properties

Shareholder Questionnaire

ONLY U.S. SUBSCRIBERS NEED TO SIGN THIS

All capitalised terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Subscription Agreement.

This Questionnaire is for use by each Subscriber who is a US person (as that
term is defined Regulation S of the United States Securities Act of 1933 (the
“1933 Act”)) and has indicated an interest in purchasing Shares of Yellowcake
Mining, Inc. (the “Company”). The purpose of this Questionnaire is to assure the
Company that each Subscriber will meet the standards imposed by the 1933 Act and
the appropriate exemptions of applicable state securities laws. The Company will
rely on the information contained in this Questionnaire for the purposes of such
determination. The Shares will not be registered under the 1933 Act in reliance
upon the exemption from registration afforded by Section 3(b) and/or Section
4(2) and Regulation D of the 1933 Act. This Questionnaire is not an offer of the
Shares or any other securities of the Company in any state other than those
specifically authorized by the Company.

All information contained in this Questionnaire will be treated as confidential.
However, by signing and returning this Questionnaire, each Subscriber agrees
that, if necessary, this Questionnaire may be presented to such parties as the
Company deems appropriate to establish the availability, under the 1933 Act or
applicable state securities law, of exemption from registration in connection
with the sale of the Shares hereunder.

The Subscriber covenants, represents and warrants to the Company that it
satisfies one or more of the categories of “Accredited Investors”, as defined by
Regulation D promulgated under the 1933 Act, as indicated below: (Please initial
in the space provide those categories, if any, of an “Accredited Investor” which
the Subscriber satisfies)

  ________ Category 1

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Shares, with
total assets in excess of US $5,000,000;

     



  ________  Category 2

A natural person whose individual net worth, or joint net worth with that
person’s spouse, on the date of purchase exceeds US $1,000,000;

Schedule G – Page 1

--------------------------------------------------------------------------------


  ________ Category 3

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

     



  ________ Category 4

A “bank” as defined under Section (3)(a)(2) of the 1933 Act or savings and loan
association or other institution as defined in Section 3(a)(5)(A) of the 1933
Act acting in its individual or fiduciary capacity; a broker dealer registered
pursuant to Section 15 of the Securities Exchange Act of 1934 (United States);
an insurance company as defined in Section 2(13) of the 1933 Act; an investment
company registered under the Investment Company Act of 1940 (United States) or a
business development company as defined in Section 2(a)(48) of such Act; a Small
Business Investment Company licensed by the U.S. Small Business Administration
under Section 301(c) or (d) of the Small Business Investment Act of 1958 (United
States); a plan with total assets in excess of $5,000,000 established and
maintained by a state, a political subdivision thereof, or an agency or
instrumentality of a state or a political subdivision thereof, for the benefit
of its employees; an employee benefit plan within the meaning of the Employee
Retirement Income Security Act of 1974 (United States) whose investment
decisions are made by a plan fiduciary, as defined in Section 3(21) of such Act,
which is either a bank, savings and loan association, insurance company or
registered investment adviser, or if the employee benefit plan has total assets
in excess of $5,000,000, or, if a self- directed plan, whose investment
decisions are made solely by persons that are accredited investors;

     



  ________ Category 5

A private business development company as defined in Section 202(a)(22) of the
Investment Advisers Act of 1940 (United States);

     



  ________ Category 6

A director or executive officer of the Company;

     



  ________ Category 7

A trust with total assets in excess of $5,000,000, not formed for the specific
purpose of acquiring the Shares, whose purchase is directed by a sophisticated
person as described in Rule 506(b)(2)(ii) under the 1933 Act;

     



  ________ Category 8

An entity in which all of the equity owners satisfy the requirements of one or
more of the foregoing categories;

Schedule G – Page 2

--------------------------------------------------------------------------------

Note that prospective Subscribers claiming to satisfy one of the above
categories of Accredited Investor may be required to supply the Company with a
balance sheet, prior years’ federal income tax returns or other appropriate
documentation to verify and substantiate the Subscriber’s status as an
Accredited Investor.

If the Subscriber is an entity which initialled Category 8 in reliance upon the
Accredited Investor categories above, state the name, address, total personal
income from all sources for the previous calendar year, and the net worth
(exclusive of home, home furnishings and personal automobiles) for each equity
owner of the said entity:

______________________________________________________________________________________________________________________

______________________________________________________________________________________________________________________

The Subscriber hereby certifies that the information contained in this
Questionnaire is complete and accurate and the Subscriber will notify the
Company promptly of any change in any such information. If this Questionnaire is
being completed on behalf of a corporation, partnership, trust or estate, the
person executing on behalf of the Subscriber represents that it has the
authority to execute and deliver this Questionnaire on behalf of such entity.

IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
______ day of __________________, 20_____.

If a Corporation, Partnership or   If an Individual: Other Entity:              
  Print or Type Name of Entity   Signature             Signature of Authorized
Signatory   Print or Type Name             Type of Entity   Social Security/Tax
I.D. No.

Schedule G – Page 3

--------------------------------------------------------------------------------

Schedule H
to
Master Agreement concerning Lease and Option

for Purchase and Sale of Mining Properties

Form of Deeds of Royalty to ANF

FORM OF ROYALTY DEED

THIS ROYALTY DEED is made and entered into and made effective as of December 28,
2007 by ___________________________ whose address is
____________________________ ("Owner") in favor of American Nuclear Fuels
(Colorado) LLC, a Colorado limited liability company whose address is 6 Cherry
Lane Drive, Cherry Hills Village, Colorado 80113-4210 (“ANF”).

WITNESSETH

          For and in consideration of the mutual premises and covenants herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby confessed and acknowledged, Owner grants and
conveys to ANF a production royalty of one percent 1% of the Gross Value at the
mine of the Commercial Production of Minerals mined or extracted from the Mining
Properties, and saved, sold, and/or removed for disposal without sale, all as
hereinafter provided in this Royalty Deed.

DEED

          1.      Definitions Unless otherwise defined herein, all capitalized
terms shall have the meanings set forth below.

                    a.      “Allowable Taxes” shall mean production taxes or
severance taxes imposed, levied, assessed, or measured by or on the value of
production of Minerals from the Mining Properties.

                    b.      “Allowable Transportation Costs” shall mean the
actual costs of transportation of Uranium-bearing Products, By-Products or Other
Mineral Products (as such terms are herein defined) from the mine site to
competitive amenable mill or processing facility.

                    c.      “By-Products” shall mean all Minerals (as
hereinafter defined) other than uranium, in the form of ores, mine waters,
leachates, pregnant liquors, pregnant slurries, concentrated slurries,
precipitates, whether in dry or slurry state, concentrates, or products
beneficiated, upgraded, or refined further than concentrates, occurring in
intimate depositional relationship with uranium and recovered as secondary
values during the mining, extraction, processing, or treatment of
Uranium-bearing Products (as hereinafter defined).

                    d.      “Mining Properties” shall mean the unpatented mining
claims and the lands covered by and relating to the unpatented mining claims
more particularly described on Schedule A hereto, as well as any mining claims
pertaining to such claims located, amended, and/or relocated by Miner or Owner.

Schedule H – Page 1

--------------------------------------------------------------------------------

                    e.      “Commercial Production” shall mean the production of
Minerals by Miner in commercial quantities and grades, including but not limited
to production of Minerals under any exploration permit covering the Mining
Properties or any portion thereof.

                    f.      “Miner” shall mean Owner or its direct or indirect
successors or assigns conducting mining operations upon, or the sale of Minerals
from, the Mining Properties, whether directly, or indirectly through any third
party acting pursuant to a contract with, or with the consent of, either Owner
or its successors or assigns.

                    g.      “Other Mineral Products” shall mean all Minerals (as
hereinafter defined) mined or extracted primarily for values derived from their
content of minerals other than uranium, in the form of ores, mine waters,
leachates, pregnant liquors, pregnant slurries, concentrated slurries,
precipitates, whether in dry or slurry state, concentrates, or products
beneficiated, upgraded or refined further than concentrates.

                    h.      “Minerals” shall mean all metals, minerals, ores,
mine waters, leachates, pregnant liquors, pregnant slurries, concentrated
slurries, precipitates, or concentrates in whatever form, found in or on the
Mining Properties, excepting coal, oil, gas, and associated hydrocarbons, and
other leaseable minerals and common minerals or materials; provided, however, in
the event the Mining Properties at some point include Federal and or State
mineral leases, then for purposes hereof, Minerals shall include only those
minerals that are covered by the grant of such leases. Minerals shall include
By-Products, Other Mineral Products, and Uranium-Bearing Products (as
hereinafter defined).

                    i.      “Royalty” shall mean the production royalty granted
hereby.

                    j.      “Uranium-bearing Products” shall mean uranium ore,
uranium-bearing mine waters, leachates, pregnant liquors, pregnant slurries,
concentrated slurries, precipitates, whether in dry or slurry state, uranium
concentrates in the form commonly known as “yellowcake,” or uranium compounds
upgraded, beneficiated, or refined further than yellowcake.

                    k.      “Pounds” means avoirdupois pounds.

          2.      Grant of Royalty

                    a.      Grant of Royalty. Owner hereby grants to ANF a
production royalty of one percent (1%) of the Gross Value at the mine of the
Commercial Production of Minerals mined or extracted from the Mining Properties,
and saved, sold, and/or removed for disposal without sale.

          3.      Gross Value

                    a.      Uranium-bearing Products.

                              i.      In the event Miner sells uranium-bearing
ores in a raw, crude state, “Gross Value” shall mean the actual proceeds from
the sale of such uranium-bearing ores less (i) actual charges or costs of
weighing, sampling, assaying, and analysis; (ii) sales brokerage costs; (iii)
Allowable Transportation Costs; and (iv) any Allowable Taxes.

Schedule H – Page 2

--------------------------------------------------------------------------------

                              ii.      In the event Miner sells uranium-bearing
mine waters, leachates, pregnant liquors, pregnant slurries, concentrated
slurries, precipitates, or any other uranium-bearing compounds (except
yellowcake) produced by in situ, heap leaching or other solution mining process,
“Gross Value” shall mean the actual proceeds from the sale of such
uranium-bearing compounds less (i) the actual cost of processing and treatment
of such uranium-bearing compounds after extraction from production wellheads but
prior to sale; (ii) actual charges or costs of weighing, sampling, assaying, and
analysis; (iii) Allowable Transportation Costs; and (iv) any Allowable Taxes.

                    b.      In the event Miner sells neither uranium-bearing ore
in a raw, crude state nor uranium-bearing mine waters, leachates, pregnant
liquors, pregnant slurries, concentrated slurries, precipitates or similar
uranium-bearing compounds, but instead processes and sells the same in the form
of yellowcake, produced either in an ion exchange or other processing facility
or mill owned or controlled by Miner or on a custom or toll basis, “Gross Value”
shall mean the actual proceeds of sale of such yellowcake received by Miner less
(i) actual charges or costs of weighing, sampling, assaying, and analysis; (ii)
Allowable Transportation Costs; (iii) Miner's actual toll or custom processing
or milling penalties and charges or Miner's actual cost of processing or milling
such uranium ore, mine waters, leachates, pregnant liquors, pregnant slurries,
concentrated slurries, precipitates, or similar uranium-bearing compounds; (iv)
sales brokerage costs; and (v) any Allowable Taxes.

                    c.      By-Products; Other Mineral Products. In the event
Miner sells ByProducts or Other Mineral Products, “Gross Value” shall mean the
actual proceeds from the sale of such By-Products or Other Mineral Products less
(a) actual charges or costs of weighing, sampling, assaying, and analysis; (b)
sales brokerage costs; (c) Allowable Transportation Costs; (d) actual penalties,
charges, or costs of treating, beneficiating, upgrading, or other processing of
such By-Products or Other Mineral Products prior to sale; and (e) any Allowable
Taxes.

                    d.      Further Beneficiation. Miner, in its sole discretion
and for its sole benefit, risk, and account, may take yellowcake or concentrates
of By-Products or Other Mineral Products and treat, beneficiate, upgrade,
refine, or enrich the same further than the concentrate state, either in its own
facilities or in facilities owned or controlled by others; provided that such
taking by Miner for all purposes hereof shall be deemed a disposal without sale
pursuant to Section 3(e) hereof.

                    e.      Disposal Without Sale. In the event Miner sells
Uranium-bearing Products, By-Products, or Other Mineral Products to a corporate
affiliate, partner, or joint venturer; or in the event Miner takes the same for
its own account for further treatment, beneficiation, upgrading, refining or
enrichment beyond the concentrate state; delivers the same in kind; or otherwise
disposes of the same, such Uranium-bearing Products, By-Products or Other
Mineral Products shall be deemed to be disposed of without sale and “Gross
Value” as hereinafter defined in this Section 3(e) shall apply to such disposal
without sale.

          (i) In the event of disposal without sale of any Uranium-bearing
Products, “Gross Value” shall mean the “Market Value of U308” (as hereinafter
defined in this Section) multiplied by the amount stated in Pounds of uranium
oxide (U308) contained in the uranium-bearing ores, leachates, pregnant liquors,
or pregnant slurries at the mine site before processing of such ores, leachates,
pregnant liquors, or pregnant slurries into the particular Uranium-bearing
Products so

Schedule H – Page 3

--------------------------------------------------------------------------------

disposed of without sale. “Market Value of U308” shall mean the weighted average
price per pound of U308 received by Miner for sales of yellowcake in the
six-month period immediately preceding the calendar month of such disposal
without sale. In the event Miner does not sell yellowcake in said six-month
period, “Market Value of U308” shall mean the average “UxU308 Price” as quoted
in U.S dollars in the Ux Weekly for the calendar month immediately preceding the
month of such disposal without sale. In the event that such price or quotation,
or its substantial equivalent, is not published therein or such publication
ceases or is suspended, then “Market Value of U308” shall mean the price or
quotation for yellowcake for immediate delivery as reported in such other
publication or source as is generally recognized in the mining industry as
reflecting the price or quotation at which yellowcake is being offered for sale
and purchase or, in the absence of such a publication. “Market Value of U308”
shall be the mean of the domestic prices or quotations at which yellowcake is or
was being offered for sale and purchase for immediate and forward delivery from
the uranium mill or processing facility nearest the Mining Properties or, in the
event such prices or quotations are unavailable from said uranium mill or
processing facility, the “Market Value Of U308” shall be determined by such
other means as may establish such prices or quotations at the mean of the
domestic prices or quotations at which yellowcake is being offered for sale and
purchase for immediate and forward delivery.

          (ii) In the event of disposal without sale of By-Products or Other
Mineral Products, “Gross Value” shall mean the “Market Value” (as hereinafter
defined in this Section 3(e)(ii)) of such product multiplied by the amount
stated in Pounds of compounds of such By-Products or Other Mineral Products
contained in ores, leachates, pregnant liquors, or pregnant slurries at the mine
site, before processing of such ores, leachates, pregnant liquors, or slurries
into the particular By-Products or Other Mineral Products so disposed of without
sale. “Market Value” for such ores, leachates, pregnant liquors, or slurries
shall mean the average weighted price per pound received by Miner from the sale
of concentrates of equivalent types and mineral content in the six-month period
immediately preceding the calendar month of such disposal without sale. In the
event Miner has no such sales in said six-month period, “Market Value” shall
mean the domestic price or quotation per pound for concentrates of equivalent
type and mineral content for immediate delivery for the month of such disposal
without sale as reported in “Platts Metals Week,” published by McGraw-Hill or,
in the event that such price or quotation (or its substantial equivalent) is not
published therein or such publication ceases or is suspended, “Market Value”
shall be the mean of domestic prices or quotations for concentrates of an
equivalent type and mineral content for immediate and forward delivery for the
month of such disposal without sale as may be reported in such other publication
or source as is generally recognized in the mining industry as reflecting the
prices or quotations at which such equivalent ores or concentrates are currently
being offered for sale and purchase for immediate and forward delivery or, in
the absence of such a publication, the “Market Value” shall be determined by
such other means as may establish such prices or quotations at the mean of the
domestic prices or quotations at which concentrates of equivalent types are
being offered for sale and purchase for immediate and forward delivery.

          4.      Manner of Payment

                    a.      Royalty Payments. Royalties shall accrue at the time
of sale or disposal without sale and in the amount as provided in Section 3
above. Royalty payments shall become due and payable quarterly on the fifteenth
day of each month following the last day of the

Schedule H – Page 4

--------------------------------------------------------------------------------

calendar quarter in which the same accrue. Royalty payments shall be by Miner's
check, ACH or wire transfer, and shall be accompanied by a settlement sheet
showing the quantities and grades of Minerals mined or extracted from the Mining
Properties, saved and removed for sale or processing, proceeds of sale, costs,
and other pertinent information in sufficient detail to explain the calculation
of the royalty payment.

                    b.      Depository Bank. Upon written request of Miner, ANF
shall designate a bank to act as ANF's agent to receive from Miner all payments
payable under the terms hereof, and all such payments may be made by paying or
tendering the same to ANF, or to said bank for ANF's credit, which bank shall
continue as the depository for all royalty payments hereunder regardless of
changes of ownership of the Mining Properties, or rights to receive payments
hereunder, subject only to the subsequent provisions in this Section 4.b. All
charges of such depository bank shall be for ANF's account. A single payment or
tender to said depository bank shall be made by mailing or by delivering a
check, ACH or wire transfer, to it, and such a payment shall effectively and for
all purposes whatsoever constitute full payment of the amount thereof to ANF to
the same extent as if made directly. In the event ANF fails to name said bank
upon the request of Miner, or in the event such bank (or any successor bank)
should fail, liquidate or be succeeded by another bank, or for any reason fail
or refuse to accept royalties, or should the owners of all rights to payments
hereunder desire to designate another depository bank, then Miner shall not be
held in default for failure to make payment or tender of payments until thirty
(30) days after said persons shall deliver to Miner a proper, recordable
instrument naming a bank as agent to receive such payments or tenders.

                    c.      Objections to Payments. All royalty payments shall
be considered final and in full satisfaction of all obligations of Miner with
respect thereto unless ANF gives Miner written notice describing and setting
forth a specific objection to the calculation thereof within sixty (60) days
after receipt by ANF of the quarterly statement herein provided for. If ANF
objects to a particular quarterly statement as herein provided, ANF shall, for a
period of thirty (30) days after ANF's receipt of notice of such objection, have
the right to have Miner's accounts and records relating to calculation of the
quarterly statement in question audited by a certified public accountant
acceptable to ANF and to Miner. Miner shall account for any deficits or excess
in the payment made to ANF pursuant to the quarterly statement in question which
may be confirmed by such an audit by adjusting the next quarterly statement
following completion of such audit to account for such deficits or excess. If
the variation between the amount of a particular royalty payment made to ANF
hereunder as calculated by the audit provided for herein exceeds Five Percent
(5%), Miner shall pay all costs of such audit. If such variation is Five Percent
(5%) or less, ANF shall pay all costs of such audit. For the purpose of
determining the amount of royalties payable hereunder all figures, accounts, and
records used in connection with the calculation of royalties shall be determined
in accordance with generally accepted accounting principles and from accounts
maintained by Miner in connection with its operations upon the Mining
Properties.

          5.      General

                    a.      Commingling of Ores. Miner shall have the right of
mixing or commingling, either underground, at the surface, or at processing
plants or other treatment facilities, any ores, mine waters, leachates, pregnant
liquors, pregnant slurries, or other products

Schedule H – Page 5

--------------------------------------------------------------------------------

or compounds containing Minerals mined or extracted from the Mining Properties
with any similar substances derived from other lands or properties; provided
that Miner shall first weigh, sample and determine the wet weight, moisture
content, dry weight, pay metal content, amenability and mill recovery rates for
any such ores, products, or compounds containing Minerals mined or extracted
from the Mining Properties before the same are so mixed or commingled.

                    b.      Sampling, Assay, and Analysis. Any determination of
weight, volume, moisture content, amenability, or pay metal content, and any
sampling and analysis shall be made in accordance with sound mining and
metallurgical practices and standard sampling and analysis procedures prevailing
in the uranium mining and milling industry. ANF shall have the right to have a
representative present at the time samples are taken. If Miner mills or
otherwise processes ore, leachates, pregnant liquors, or pregnant slurries or
other compounds or products mined or extracted from the Mining Properties, ANF
shall be furnished at ANF's request, a portion of all samples taken for
analysis. Split samples shall by retained by Miner for later analysis by an
independent referee selected by mutual agreement of the parties, and; in the
event of a dispute concerning Miner's assay of samples, Royalty payments shall
be based on the assay results determined by the independent referee. All
statements or reports wherein Miner's assay of samples are set forth shall be
conclusively presumed to be true and correct, unless, within sixty (60) days
after such statements or reports are delivered to ANF, ANF makes written
objection thereto and demands an assay by the independent referee; and unless
such objection and demand is made within such sixty-day period, Miner shall have
no duty to preserve the split samples after the end of such sixty-day period.
The cost of the independent referee shall be paid by the party whose assay shows
the greatest variance from that of the independent referee.

                    c.      Waste Rock, Spoil and Tailings. The ore, mine
waters, leachates, pregnant liquors, pregnant slurries, or other products or
compounds of Minerals mined or extracted from the Mining Properties shall be the
property of Miner subject to the Royalty as provided herein. Miner shall not be
liable for mineral values lost in mining or processing pursuant to sound mining
and metallurgical engineering practices. The Royalty shall be payable on only
Minerals recovered prior to the time waste rock, spoil, tailings, or other mine
waste and residue are first disposed of as such, and such waste rock, spoil,
tailings, or other mine wastes and residue shall be the sole property of the
Miner. Miner shall have the sole right to dump, deposit, sell, dispose of, or
reprocess such waste rock, spoil, tailings, or other mine wastes and residues,
and ANF shall have no claim or interest therein or to proceeds or mineral values
recovered therefrom.

                    d.      Pooling or Unitization. For the purpose of
conducting in situ solution mining on the Mining Properties, Miner shall have
the right to pool and combine acreage from the Mining Properties with other
property at any time and from time to time as a recurring right, either before
or after production, for exploratory, developmental or operating purposes. Miner
shall promptly notify ANF of such action. In the event Miner shall elect to
produce Minerals from such pooled acreage, Miner shall have the location of any
such production drilling pattern accurately surveyed in the form of a rectangle
containing all injection and production wells to determine the position of the
drilling pattern with respect to the boundary line of the Mining Properties, and
shall furnish ANF a copy of such survey; provided that Miner shall have the sole
discretion to determine the location, size and shape of any such drilling
pattern. For the purpose of determining and allocating royalty hereunder,
production of Minerals from the well or wells

Schedule H – Page 6

--------------------------------------------------------------------------------

involved in such drilling pattern shall be allocated pro rata on the basis of
surface acreage within the drilling pattern of the Mining Properties and the
other lands pooled therewith, determined in accordance with the survey required
hereunder. It shall be conclusively presumed that the Minerals which are
produced from any such pooled acreage are homogeneous and are produced uniformly
within the boundaries of such drilling pattern, both as to quantity and quality.

                    e.      Ownership. No change or division in the ownership of
the Royalty or payment of proceeds attributable to the Royalty shall enlarge the
obligations or diminish the rights of Miner. No change or division in ownership
shall be binding on Miner until thirty (30) days after ANF has given Miner a
certified copy of the recorded instrument evidencing the change or division.

IN WITNESS WHEREOF, Owner has executed and delivered this Royalty Deed the day
and year first written above.

Name: _________________________________________________
Address: _______________________________________________


By: ____________________________________________________
Name: _________________________________________________
Authority: ______________________________________________

STATE OF  ________________________________)
                                                                                               
)SS
COUNTY OF _______________________________)

          This __ day of , 2007, there personally came before me , who, being by
me ______________________________duly sworn, acknowledged that he/she signed the
foregoing deed.

 

____________________________________________________
NOTARY PUBLIC

Schedule H – Page 7

--------------------------------------------------------------------------------

Schedule A to Royalty Deed

Mining Properties

 

 

 

 

 

 

Schedule H – Page 8

--------------------------------------------------------------------------------

Schedule I
to
Master Agreement concerning Lease and Option

for Purchase and Sale of Mining Properties

Distribution of Standstill Payments and Pre-closing Advances


Standstill Payment: US$125,000 paid by YCKM to ANF on October 3, 2007 (not
creditable against amounts due in respect of the Lease and the Option).

Distribution:

Beck Mining US$20,000 Beckworth 20,000 Eagle Venture 20,000 Beck 20,000 Bedrock
20,000 ANF 25,000 Total: US$125,000

Pre-Closing Advance: US$250,000 paid by YCKM on November 15, 2007 as follows:

$60,000.00

to Bedrock, as consideration for an extension of Bedrock’s agreement not to
market its portion of the Mining Properties for an additional 90 day period
(which payment Bedrock has agreed shall be credited against the payment
otherwise due to Bedrock upon the Lease Closing).

   



$180,000.00

to Consolidated Abaddon Resources, Inc. (“Consolidated”) on behalf of ANF and
certain of the Claimholders, as a refund of $180,000 of Consolidated’s $200,000
in advances to ANF and certain of the Claimholders for a Standstill Agreement,
now expired without further action taken, resulting in a $180,000 refund to
Consolidated. The credits of this $180,000 are as follows:


$100,000.00

as an advance on payments otherwise due at closing to ANF upon the Lease
Closing, paid in satisfaction of amounts owed to Consolidated by ANF

   



$20,000.00

as an advance on payments otherwise due at closing to Beckworth upon the Lease

Schedule I – Page 1

--------------------------------------------------------------------------------


Closing, paid in satisfaction of amounts owed to Consolidated by Beckworth

   



$20,000.00

as an advance on payments otherwise due at closing to Beck Mining upon the Lease
Closing, paid in satisfaction of amounts owed to Consolidated by Beck Mining

   



$20,000.00

as an advance on payments otherwise due at closing to Eagle Venture upon the
Lease Closing, paid in satisfaction of amounts owed to Consolidated by Eagle
Venture

   



$20,000.00

as an advance on payments otherwise due at closing to Beck upon the Lease
Closing, paid in satisfaction of amounts owed to Consolidated by Beck


$10,000.00

to the account of ANF as an advance on payments otherwise due to ANF upon the
Lease Closing.

Schedule I – Page 2

--------------------------------------------------------------------------------

Exhibit 1
to
Master Agreement concerning Lease and Option

for Purchase and Sale of Mining Properties

Escrow Instructions

          These Escrow Instructions (“Instructions”) are made effective as of
December 28, 2007, among Beck Mining Enterprises LLC, Eagle Venture Group LLC,
Bedrock Development Corp., Beckworth Corporation, Bruce L. Beck, Energy Venture
LLC and Uravan Land and Cattle Company LLC (the “Claimholders”), American
Nuclear Fuels (Colorado) LLC (“ANF”), Yellowcake Mining, Inc. (“YCKM”) and
Stephen W. Cook, with offices at 230 South 500 East Street, Salt Lake City Utah
84102 (the “Escrow Agent”), and correspond to the Lease and Option Agreements
for Purchase and Sale of Mining Properties dated December 28, 2007 between each
of the Claimholders and YCKM (each, a “Lease and Option Agreement”) and the
Master Agreement concerning the Lease and Option for Purchase and Sale of Mining
Properties dated December 28, 2007 between ANF and YCKM (together with the Lease
and Option Agreements, the “Agreements”), copies of which are attached hereto as
Attachment 2. Terms not otherwise defined in these instructions shall have the
meaning given to them in the Agreements. The “General Provisions” attached
hereto as Attachment 1 are incorporated herein by reference.

          The Escrow Agent acknowledges the receipt of the Mining Deeds executed
by each of the Claimholders dated December 28, 2007 (“Transfer Documents”), and
agrees to hold and disburse the Transfer Documents as provided by these
Instructions and the Agreement (“Escrow”). The Escrow Agent shall promptly give
notice to YCKM, ANF and the Claimholders of the release of the Transfer
Documents to YCKM as provided by these Instructions and the Agreement.

          The Escrow Agent shall not release the Transfer Documents to any
person except as follows:

          (i) The Escrow Agent shall release the Transfer Documents to YCKM not
less than ten (10) days following receipt by the Escrow Agent of a notice from
YCKM that YCKM has fulfilled all obligations required to be fulfilled in order
to exercise the Option, provided that, the Escrow Agent has not received written
notice from any Claimholder or ANF disputing the validity of YCKM’s exercise of
the Option within such ten (10) day period; or

          (ii) The Escrow Agent shall release Transfer Documents to any
Claimholder that executed such Transfer Documents as instructed in any notice
executed by such Claimholder and YCKM; or

          (iii) The Escrow Agent shall release the Transfer Documents in
accordance with the order of a court exercising jurisdiction over the parties or
the Transfer Documents; or

          (iv) The Escrow Agent shall release the Transfer Documents to the
Claimholders that executed such Transfer Documents promptly following
termination of the Lease without exercise of the Option on December 14, 2013.

Exhibit 1 – Page 1

--------------------------------------------------------------------------------

          The Escrow Agent is further authorized to rely upon and comply with
such statements, notices, or orders without further notice to or consent by any
third party, and the Escrow Agent shall not be obligated to inquire into the
authenticity of, or authority for, signatures to any such statements, notices,
or orders. If the Escrow Agent receives notice of any dispute among the parties
regarding disposition of the Transfer Documents, the Escrow Agent is hereby
authorized, but not required, to commence a suit in the nature of an
interpleader in any court of competent jurisdiction and to submit the Transfer
Documents into the custody of such court. Thereafter, the Escrow Agent shall
have no further obligations or liabilities under these instructions or the
Agreement or otherwise in connection with the Transfer Documents.

          These Instructions shall survive the expiration or termination of the
Agreement.

          As consideration for performance by the Escrow Agent of its
obligations under these instructions and the Agreement, the Escrow Agent shall
be entitled to receive an escrow fee in the amount of $_______________ (the
“Escrow Fee”) from YCKM. YCKM shall pay the Escrow Agent the Escrow Fee promptly
upon the release of the Transfer Documents to any of the parties by the Escrow
Agent or upon submission through interpleader of the Transfer Documents to any
court of competent jurisdiction.

          YCKM and Claimholders, jointly and severally, shall hold harmless and
indemnify the Escrow Agent from and against all claims, costs, expenses,
damages, and losses in connection with the performance by the Escrow Agent of
its obligations under this Agreement, except any such claims, costs, expenses,
damages, and losses caused by the gross negligence or willful default of the
Escrow Agent.

          These Instructions are entered into among the Claimholders, YCKM, ANF
and Escrow Agent as of the date first written above.

CLAIMHOLDERS

Beck Mining Enterprises LLC

By: _____________________________________
Name:
Title:

Eagle Venture Group LLC

By: _____________________________________
Name:
Title:

Bedrock Development Corp.

By: _____________________________________
Name: Bruce L. Beck
Title: President

Exhibit 1 – Page 2

--------------------------------------------------------------------------------

By: _____________________________________
Name: Ron E. Beck
Title: Secretary

Beckworth Corporation

By: _____________________________________
Name:
Title:


________________________________________
Bruce L. Beck

Energy Venture LLC

By: _____________________________________
Name:
Title:

Uravan Land and Cattle Company LLC

By: _____________________________________
Name:
Title:

ANF

American Nuclear Fuels (Colorado) LLC

By: _____________________________________
Name:
Title:

YCKM

Yellowcake Mining, Inc.

By: _____________________________________
Name:
Title:

Exhibit 1 – Page 3

--------------------------------------------------------------------------------

ESCROW AGENT

 

________________________
Stephen W. Cook

Exhibit 1 – Page 4

--------------------------------------------------------------------------------

Attachment 1
to
Escrow Instructions

General Provisions

1.

The Instructions may be supplemented, altered, amended, modified or revoked by
writing only, signed by all of the parties hereto, and approved by the Escrow
Agent, upon payment of all fees, costs and expenses incident thereto.

2.

No assignment, transfer, conveyance or hypothecation of any right, title or
interest in and to the subject matter of this Escrow shall be binding upon the
Escrow Agent unless written notice thereof shall be served upon the Escrow Agent
and all fees, costs and expenses incident thereto shall have been paid and then
only upon the Escrow Agent’s assent thereto in writing.

3.

Any notice required or desired to be given by the Escrow Agent to any party to
this Escrow may be given by mailing the same addressed to such party at the
address given in the Escrow Instructions or the most recent address of such
party shown on the records of the Escrow Agent, and notice shall for all
purposes hereof be as effectual as though served upon such party in person at
the time of depositing such notice in the mail.

4.

The Escrow Agent may receive any payment called for hereunder after the due date
thereof unless subsequent to the due date of such payment and prior to the
receipt thereof the Escrow Agent shall have been instructed in writing to refuse
such payment.

5.

The Escrow Agent shall not be personally liable for any act it may do or omit to
do hereunder as such agent, while acting in good faith and in the exercise of
its own best judgment, except in the case of gross negligence or willful
misconduct, and any act done or omitted by it pursuant to the advice of its own
attorneys shall be conclusive evidence of such good faith.

6.

The Escrow Agent is hereby expressly authorized to disregard any and all notices
or warnings given by any of the parties hereto, or by any other person, firm or
corporation, excepting only orders or process of court, and is hereby expressly
authorized to comply with and obey any and all process orders, judgments or
decrees of any court, and in case the Escrow Agent obeys or complies with any
such process, order, judgment or decree of any court it shall not be liable to
any of the parties hereto or to any other person, firm or corporation by reason
of such compliance, notwithstanding any such process, order, judgment or decree
be subsequently reversed, modified, annulled, set aside or vacated, or found to
have been issued or entered without jurisdiction.

7.

In consideration of the acceptance of this Escrow by the Escrow Agent, the
undersigned agree, jointly and severally, for themselves, their heirs, legal
representatives, successors and assigns, to pay the Escrow Agent its charges
hereunder and to indemnify and hold it harmless as to any liability by it
incurred to any other person, firm or corporation by reason of its having
accepted the same or its carrying out any of the terms thereof, and to reimburse
it for all its expenses, including, among other things, counsel fees and court
costs incurred in connection herewith.

8.

The Escrow Agent shall be under no duty or obligation to ascertain the identity,
authority or rights of the parties executing or delivering or purporting to
execute or deliver these instructions or any documents or papers or payments
deposited or called for hereunder, and assumes no responsibility or liability
for the validity or sufficiency of these instructions or any documents or papers
or payments deposited or called for hereunder.

9.

The Escrow Agent shall not be liable for the outlawing of any rights under any
statute of limitations or by reason of laches in respect to the Instructions or
any documents or papers deposited.

10.

In the event of any dispute between the parties hereto as to the facts of
default, the validity or meaning of these Instructions or any other fact or
matter relating to the transaction between the parties, the Escrow Agent is
instructed as follows:

(a) That it shall be under no obligation to act except under process or order of
court, or until it has been adequately indemnified to its full satisfaction, and
shall sustain no liability for its failure to act pending such process or court
order or indemnification.
(b) That it may in its sole and absolute discretion, deposit the documents
described herein or so much thereof as remains in its hands with the then Clerk,
or acting Clerk, of the District Court, State of Colorado in whose jurisdiction
the subject property lies, and interplead the parties hereto, and upon so
depositing such property and filing its complaint in interpleader it shall be
relieved of all liability under the terms hereof as to the documents so
deposited, and furthermore, the parties hereto for themselves, their heirs,
legal representatives, successors and assigns do hereby submit themselves to the
jurisdiction of said court and do hereby appoint the then Clerk, or acting
Clerk, of said court as their Agent for the service of all process in connection
with such proceedings, The institution of any such interpleader action shall not
impair the rights of the Escrow Agent under paragraph number 7 above.

Exhibit 1 – Page 5

--------------------------------------------------------------------------------

 

 

 

 

 

 

Exhibit 1 – Page 6

--------------------------------------------------------------------------------

Attachment 2
to
Escrow Instructions

Copies of Agreements

 

 

 

 

Exhibit 1 – Page 7

--------------------------------------------------------------------------------

Exhibit 2
to
Master Agreement concerning Lease and Option

for Purchase and Sale of Mining Properties

Mining Deed

  

                THIS MINING DEED is from
_________________________________________________________“Grantor”), to
Yellowcake Mining, Inc., a Nevada corporation, whose mailing address is Suite
300 – Guinness Tower, 1055 West Hastings Street, Vancouver, BC, Canada V6E 2E9
(“Grantee”).

          FOR AND IN CONSIDERATION of Ten Dollars ($10.00), and other good and
valuable consideration, the receipt and adequacy of which are acknowledged by
Grantor, Grantor hereby sells and conveys to Grantee all right, title, interest,
agreement, demand and claim whatsoever of Grantor, either in law or equity,
whether contingent or vested, in, to and under the Federal unpatented mining
claims located in Montrose county, Colorado, and more particularly described on
Exhibit A attached hereto (“Mining Properties”) and the lands covered by the
Mining Properties (“Lands”), including, without limitation, all beneficial or
contingent interests in, to or arising from the Mining Properties or the Lands;

          TO HAVE AND TO HOLD unto Grantee, its successors and assigns forever;

          RESERVING TO GRANTOR, a royalty in all minerals mined and removed from
the Mining Properties in the amount and to be calculated as more fully described
in Exhibit B attached hereto.

          EXECUTED and delivered this 28th day of December, 2007.

          UNDERSIGNED PARTIES:

Name: _________________________________________________
Address: _______________________________________________


By: ___________________________________________________
Name: _________________________________________________
Authority: ______________________________________________

Exhibit 2 – Page 1

--------------------------------------------------------------------------------

STATE OF_____________________________ )
                                                                                       
)SS
COUNTY OF ___________________________)

          This __ day of , 2007, there personally came before me , who, being by
me duly sworn, acknowledged that he/she signed the foregoing deed.

_________________________________________________________
NOTARY PUBLIC

 

STATE OF_____________________________ )
                                                                                       
)SS
COUNTY OF ___________________________) 

          This __ day of , 2007, there personally came before me , who, being by
me duly sworn, acknowledged that he/she signed the foregoing deed.

_________________________________________________________
NOTARY PUBLIC

Exhibit 2 – Page 2

--------------------------------------------------------------------------------

Exhibit A
to
Mining Deed

Mining Properties

 

 

 

Exhibit 2 – Page 3

--------------------------------------------------------------------------------

Exhibit B
to
Mining Deed
Royalty

 

 

 

 

Exhibit 2 – Page 4

--------------------------------------------------------------------------------